     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 1 of 63 Page ID #:1



 1    SEYFARTH SHAW LLP
      David Rosenberg (SBN 292094)
 2    E-mail: drosenberg@seyfarth.com
      Michelle Zakarian (SBN 327628)
 3    E-mail: mzakarian@seyfarth.com
      2029 Century Park East, Suite 3500
 4    Los Angeles, California 90067-3021
      Telephone: (310) 277-7200
 5    Facsimile: (310) 201-5219
 6    Attorneys for Defendant
      IRON MOUNTAIN SECURE SHREDDING,
 7    INC.
 8
 9                                UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11
12    ALEJANDRO CARDENAS, an individual, Case No. 2:21-cv-5163
13                   Plaintiff,                 DEFENDANT IRON MOUNTAIN
                                                SECURE SHREDDING, INC.’S
14             v.                               NOTICE OF REMOVAL OF CIVIL
                                                ACTION TO UNITED STATES
15    IRON MOUNTAIN SECURE                      DISTRICT COURT
      SHREDDING, INC., a Delaware
16    corporation; and DOES 1-20, Inclusive,    [Los Angeles County Superior Court,
                                                Case No. 21STCV19144]
17                   Defendants.
                                                State Complaint Filed: May 21, 2021
18                                              Trial Date:            None set
19
20
21
22
23
24
25
26
27
28

                            DEFENDANT’S NOTICE OF REMOVAL
      71638001v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 2 of 63 Page ID #:2



 1             TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
 2    DISTRICT OF CALIFORNIA AND TO PLAINTIFF ALEJANDRO CARDENAS
 3    AND HIS ATTORNEYS OF RECORD:
 4             1.   PLEASE TAKE NOTICE that Defendant Iron Mountain Secure
 5    Shredding, Inc. (“Iron Mountain”) files this notice of removal pursuant to 28 U.S.C.
 6    sections 1332, and 1441(a) and (b), based on diversity of citizenship jurisdiction, in order
 7    to effect the removal of the above-captioned action from the Superior Court for the
 8    County of Los Angeles to the United States District Court for the Central District of
 9    California, and states that the removal is proper for the following reasons.
10    I.       BACKGROUND
11             2.   On May 21, 2021, Plaintiff Alejandro Cardenas (“Plaintiff”) filed a
12    Complaint in the Superior Court of California for the County of Los Angeles, entitled
13    “ALEJANDRO CARDENAS, an individual, Plaintiff, v. IRON MOUNTAIN SECURE
14    SHREDDING, INC., a Delaware Corporation; and DOES 1-20, Inclusive, Defendants,”
15    Case No. 21STCV19144 (“Complaint”).
16             3.   In the Complaint, Plaintiff alleges ten causes of action against Iron Mountain
17    for: (1) “Disability/Medical Condition Discrimination”; (2) “Failure to Engage in the
18    Interactive Process”; (3) “Failure to Provide a Reasonable Accommodation”;
19    (4) “Retaliation in Violation of the FEHA”; (5) “Failure to Prevent Discrimination and
20    Retaliation”; (6) “CFRA Interference”; (7) “Wrongful Termination in Violation of Public
21    Policy”; (8) “Violation of California Labor Code § 1198.5 (Failure to Produce Personnel
22    Records)”; (9) “Violation of California Labor Code § 226 (Failure to Produce Pay
23    Records )”; and (5) “Violation of Business & Professions Code § 17200, et seq.”
24             4.   On May 26, 2021, Iron Mountain’s registered agent for service of process in
25    California received, via process server, the Summons, Complaint, Civil Case Cover
26    Sheet, Los Angeles Superior Court’s First Amended General Order, Voluntary Efficient
27    Litigation Stipulations, Alternative Dispute Resolution Information Package, and Notice
28
                                           1
                             DEFENDANT’S NOTICE OF REMOVAL
      71638001v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 3 of 63 Page ID #:3



 1    of Case Assignment - Unlimited Civil Case. A true and correct copy of the packet
 2    received by Iron Mountain is attached hereto as Exhibit A.
 3             5.   On June 23, 2021, Iron Mountain timely filed its Answer to Plaintiff’s
 4    Complaint in Los Angeles County Superior Court. A true and correct copy of Iron
 5    Mountain’s Answer to Plaintiff’s Complaint is attached hereto as Exhibit B.
 6             6.   Iron Mountain has not filed or received any other pleadings or papers, other
 7    than the pleadings described as Exhibit A and Exhibit B, in this action prior to this
 8    Notice of Removal. (Declaration of David Rosenberg (“Rosenberg Decl.”), ¶ 3.)
 9    II.      TIMELINESS OF REMOVAL
10             7.   The time for filing a Notice of Removal does not begin to run until a party
11    has been formally served with the summons and complaint under the applicable state law
12    “setting forth the claim for relief upon which such action or proceeding is based” or, if
13    the case stated by the initial pleading is not removable, after receipt of any “other paper
14    from which it may be first ascertained that the case is one which is or has become
15    removable.” 28 U.S.C. §§ 1446; Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526
16    U.S. 344, 347-48 (1999) (holding that “a named defendant’s time to remove is triggered
17    by simultaneous service of the summons and complaint”); Kenny v. Wal-Mart Stores,
18    Inc., 881 F.3d 786, 791 (9th Cir., Feb. 1, 2018) (“We have also emphasized that ‘a
19    defendant does not have a duty of inquiry if the initial pleading or other document is
20    ‘indeterminate’ with respect to removability.’ Roth v. CHA Hollywood Med. Ctr., L.P.,
21    720 F.3d 1121, 1125 (9th Cir. 2013) (citing Harris v. Bankers Life & Cas. Co., 425 F.3d
22    689, 693-94 (9th Cir. 2005)). Accordingly, ‘even if a defendant could have discovered
23    grounds for removability through investigation, it does not lose the right to remove
24    because it did not conduct such an investigation and then file a notice of removal within
25    thirty days of receiving the indeterminate document.’”).
26             8.   The service of process which triggers the 30-day period to remove is
27    governed by state law. City of Clarksdale v. BellSouth Telecomms., Inc., 428 F.3d 206,
28    210 (5th Cir. 2005) (“Although federal law requires the defendant to file a removal
                                           2
                             DEFENDANT’S NOTICE OF REMOVAL
      71638001v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 4 of 63 Page ID #:4



 1    motion within thirty days of service, the term ‘service of process’ is defined by state
 2    law.”).
 3             9.    This Notice of Removal is timely because it is filed within thirty (30) days
 4    of personal service of the Summons and Complaint on May 26, 2021. 28 U.S.C.
 5    § 1446(b); Cal. Civ. Proc. Code § 415.10 (“A summons may be served by personal
 6    delivery of a copy of the summons and of the complaint to the person to be served.
 7    Service of a summons in this manner is deemed complete at the time of such delivery”).
 8    III.     JURISDICTION BASED ON DIVERSITY OF CITIZENSHIP
 9             10.   The Court has original jurisdiction of this action under 28 U.S.C.
10    section 1332(a)(1). As set forth below, this action is removable pursuant to the
11    provisions of 28 U.S.C. section 1441(a) as the amount in controversy is in excess of
12    $75,000, exclusive of interest and costs, and is between citizens of different states.
13             A.    Plaintiff Is A Citizen Of California
14             11.   For diversity purposes, a person is a “citizen” of the state in which he or she
15    is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983).
16    A person’s domicile is the place he or she resides with the intent to remain indefinitely.
17    Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Residence is prima
18    facie evidence of domicile. State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d 514, 520
19    (10th Cir. 1994) (holding that “the place of residence is prima facie [evidence of]
20    domicile”).
21             12.   Plaintiff is and, at all times since the commencement of this action has been,
22    a resident and citizen of the State of California. The Complaint alleges that, “Plaintiff is
23    a resident of Los Angeles County and, at all times relevant, was employed and performed
24    work for Iron Mountain in said County.” (See Ex. A, Compl., ¶ 1.)
25             13.   In addition, Iron Mountain’s review of Plaintiff’s personnel file and public
26    records reveals that Plaintiff resides in California. (See Rosenberg Decl., ¶ 4, Ex. C;
27    Declaration of Kelly Ciano (“Ciano Decl.”), ¶ 8.)
28
                                            3
                              DEFENDANT’S NOTICE OF REMOVAL
      71638001v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 5 of 63 Page ID #:5



 1             14.   Plaintiff, therefore, is, and at all times since the commencement of this
 2    action has been, a resident and citizen of the State of California.
 3             B.    Defendant Iron Mountain Secure Shredding, Inc., Is Not A Citizen Of
                     California
 4
 5             15.   For diversity purposes, “a corporation is a citizen of (1) the state under
 6    whose laws it is organized or incorporated; and (2) the state of its ‘principal place of
 7    business.’” Davis v. HSBC Bank Nevada, N.A., 557 F.3d 1026, 1028 (9th Cir. 2009).
 8             16.   The United States Supreme Court has held that a corporate entity’s
 9    “principal place of business” for determining its citizenship is its “nerve center.” The
10    Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010). In determining a corporation’s “nerve
11    center,” courts are to examine where the “corporation’s officers direct, control, and
12    coordinate the corporation’s activities,” and where the corporation maintains its
13    headquarters. Id. at 92. Other relevant factors include where corporate executives
14    maintain their offices, where corporate policies and procedures are made, and where
15    primary corporate functions are based. See Ho v. Ikon Office Solutions, Inc., 143 F.
16    Supp. 2d 1163, 1168 (N.D. Cal. 2001) (nerve center found to be location where
17    corporations headquarters were located, where the corporate officers worked, and from
18    where the corporate policies and procedures arose). Thus, the “nerve center” is “where
19    the majority of its executive and administrative functions are performed.” Tosco v.
20    Cmtys. for a Better Env’t, 236 F.3d 495, 500 (9th Cir. 2001) (citation omitted).
21             17.   Iron Mountain is and, at all times since the commencement of this action has
22    been, a citizen of a State other than California within the meaning of 28 U.S.C. section
23    1332(c)(1). See Davis, 557 F.3d at 1028 (citing 28 U.S.C. 1332(c)(1)); The Hertz Corp.,
24    559 U.S. at 92-93.
25             18.   Iron Mountain is now, and ever since this action commenced has been,
26    incorporated under the laws of the State of Delaware. (Ciano Decl., ¶ 6.)
27             19.   Under the “nerve center” test, Massachusetts emerges as Iron Mountain’s
28    principal place of business. Iron Mountain’s corporate headquarters are located in
                                            4
                              DEFENDANT’S NOTICE OF REMOVAL
      71638001v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 6 of 63 Page ID #:6



 1    Boston, Massachusetts, where Iron Mountain’s high level officers direct, control, and
 2    coordinate Iron Mountain’s activities. (Ciano Decl., ¶ 7.) Iron Mountain’s high level
 3    corporate officers maintain offices in Massachusetts, and many of Iron Mountain’s
 4    corporate level functions are performed in the Massachusetts office. (Id.) Additionally,
 5    many of Iron Mountain’s executive and administrative functions, including corporate
 6    finance and accounting, are directed from the Boston, Massachusetts office. (Id.)
 7             20.    Furthermore, in his Complaint, Plaintiff concedes that “Iron Mountain is a
 8    Delaware corporation with its principal place of business located at One Federal Street,
 9    Boston, MA 02110.” (See Ex. A, Compl., ¶ 2.)
10             21.    Therefore, for purposes of diversity of citizenship, Iron Mountain is a citizen
11    of Delaware and Massachusetts, and not a citizen of California.
12             C.     Doe Defendants May Be Disregarded
13             22.    Pursuant to 28 U.S.C. Section 1441(a), the residence of fictitious and
14    unknown defendants should be disregarded for purposes of establishing removal
15    jurisdiction under 28 U.S.C. section 1332. Fristoe v. Reynolds Metals, Co., 615 F.2d
16    1209, 1213 (9th Cir. 1980) (unnamed defendants are not required to join in a removal
17    petition). Thus, the existence of Doe defendants, 1-50, does not deprive this Court of
18    jurisdiction.
19    IV.      AMOUNT IN CONTROVERSY
20             23.    While Iron Mountain denies any liability as to Plaintiff’s claims, the amount
21    in controversy requirement is satisfied because “it is more likely than not” that the
22    amount exceeds the jurisdictional minimum of $75,000. See Sanchez v. Monumental Life
23    Ins., 102 F.3d 398, 403-04 (9th Cir. 1996) (“[T]he defendant must provide evidence
24    establishing that it is ‘more likely than not’ that the amount in controversy exceeds [the
25    threshold] amount.”) (internal quotations and citations omitted).
26             24.    As explained by the Ninth Circuit, “the amount-in-controversy inquiry in the
27    removal context is not confined to the face of the complaint.” Valdez v. Allstate Ins. Co.,
28    372 F.3d 1115, 1117 (9th Cir. 2004) (finding that the Court may consider facts presented
                                             5
                               DEFENDANT’S NOTICE OF REMOVAL
      71638001v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 7 of 63 Page ID #:7



 1    in the removal petition). When the amount in controversy is not apparent from the face
 2    of the complaint, a defendant may state underlying facts supporting its assertion that the
 3    amount in controversy exceeds the jurisdictional threshold. Gaus v. Miles, Inc., 980 F.2d
 4    564, 566-67 (9th Cir. 1992).
 5             25.   In determining the amount in controversy, the Court must consider the
 6    aggregate of general damages, special damages, punitive damages, and attorneys’ fees.
 7    Galt G/S v. JSS Scandinavia, 142 F. 3d 1150, 1156 (9th Cir. 1998) (claims for statutory
 8    attorneys’ fees to be included in amount in controversy, regardless of whether such an
 9    award is discretionary or mandatory); Davenport v. Mut. Benefit Health & Accident
10    Ass’n, 325 F.2d 785, 787 (9th Cir. 1963) (punitive damages must be taken into account
11    where recoverable under state law); Conrad Assocs. v. Hartford Accident & Indem. Co.,
12    994 F. Supp. 1196, 1198 (N.D. Cal. 1998) (“amount in controversy” includes claims for
13    general and special damages, including attorneys’ fees and punitive damages).
14             26.   Further, in determining the amount in controversy at the time of removal, the
15    Court is not limited to the amount of damages incurred as of the time of removal, but may
16    look forward in time to damages that can be recovered in the future. Chavez v. JP
17    Morgan Chase & Co., 888 F.3d 413, 417-18 (9th Cir. 2018) (“That the amount in
18    controversy is assessed at the time of removal does not mean that the mere futurity of
19    certain classes of damages precludes them from being part of the amount in controversy .
20    . . In sum, the amount in controversy includes all relief claimed at the time of removal to
21    which the plaintiff would be entitled if she prevails.”).
22             27.   Here, considered together, the general and special damages sought by
23    Plaintiff, along with the attorneys’ fees and punitive damages that might be awarded if
24    Plaintiff prevails, establish by a preponderance of the evidence that the amount in
25    controversy exceeds $75,000, exclusive of interest and costs, as required by 28 U.S.C.
26    § 1332(a).
27    ///
28    ///
                                            6
                              DEFENDANT’S NOTICE OF REMOVAL
      71638001v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 8 of 63 Page ID #:8



 1             A.    Plaintiff’s Claims Exceed $75,0001
 2             28.   The amount in controversy requirement is satisfied because “it is more likely
 3    than not” that it exceeds the jurisdictional minimum based on the allegations in Plaintiff’s
 4    Complaint. See Sanchez, 102 F.3d at 404 (“the defendant must provide evidence
 5    establishing that it is ‘more likely than not’ that the amount in controversy exceeds [the
 6    threshold] amount”) (internal citation omitted).
 7             29.   In the Complaint, Plaintiff alleges ten causes of action against Iron Mountain
 8    for: (1) “Disability/Medical Condition Discrimination”; (2) “Failure to Engage in the
 9    Interactive Process”; (3) “Failure to Provide a Reasonable Accommodation”; (4)
10    “Retaliation in Violation of the FEHA”; (5) “Failure to Prevent Discrimination and
11    Retaliation”; (6) “CFRA Interference”; (7) “Wrongful Termination in Violation of Public
12    Policy”; (8) “Violation of California Labor Code § 1198.5 (Failure to Produce Personnel
13    Records)”; (9) “Violation of California Labor Code § 226 (Failure to Produce Pay
14    Records )”; and (5) “Violation of Business & Professions Code § 17200, et seq.”
15             30.   Plaintiff claims damages for general and special damages, including but not
16    limited to past and future lost wages, emotional distress, punitive damages, penalties and
17    premiums for California Labor Code violations, and attorneys’ fees and costs. (See
18    Ex. A, Compl., ¶¶ 24-29, 37, 39, 46, 48, 55, 57, 63, 65, 72, 74, 78, 80, 89-90, 95; Prayer
19    for Relief, at ¶¶ 1-6.) Thus, it is more likely than not that the amount in controversy
20    exceeds $75,000.
21                   1.    Compensatory Damages
22             31.   Plaintiff was employed by Iron Mountain as a Driver from approximately
23    August 30, 2016 until approximately May 21, 2020. (Ex. A, Compl., ¶¶ 8, 15.) As a
24    result of his alleged wrongful termination, Plaintiff alleges that he has suffered “general
25
26
27    1
       /     Iron Mountain’s assertion that the amount in controversy exceeds $75,000 is not an
28    admission that Plaintiff is entitled to any damages. Iron Mountain denies that Plaintiff is
      entitled to or will recover any damages in this matter.
                                                    7
                              DEFENDANT’S NOTICE OF REMOVAL
      71638001v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 9 of 63 Page ID #:9



 1    and special damages,” including “economic damages in earnings and other employment
 2    benefits.” (Ex. A, Compl., ¶¶ 24, 26; Prayer for Relief, at ¶ 1.)
 3             32.   At the time of his termination, Plaintiff was a full-time, hourly employee
 4    who earned $23.45 per hour. (Ciano Decl., ¶ 10.) Given that Plaintiff alleges that he was
 5    wrongfully terminated on May 21, 2020, Plaintiff has already incurred at least $53,466.00
 6    ($23.45 X 40 hours X 57 weeks (May 21, 2020 through June 24, 2021)).
 7             33.   Assuming this matter goes to trial one year after its May 21, 2021 filing, and
 8    Plaintiff remains unemployed for a total of 104 weeks (May 21, 2020 to May 21, 2022),
 9    Plaintiff’s lost income would equal $97,552.00 ($23.45 X 40 hours X 104 weeks
10    (May 21, 2020 to May 23, 2022)).
11             34.   Additionally, should Plaintiff prevail at trial, it is more likely than not that he
12    would recover over $75,000 in damages as there have been, in recent years, several
13    verdicts in similar disability discrimination and wrongful termination cases entered in
14    favor of plaintiffs in California where the awarded damages exceeded $75,000. See
15    Vasquez v. Los Angeles Cnty. Metro. Transp. Auth., 2013 WL 7852947 (Los Angeles
16    Sup. Ct.) (award of $1,904,635 to employee in violation of the CFRA and disability
17    discrimination action); Aboulafia v. GACN Inc., 2013 WL 811991 (Los Angeles Sup. Ct.)
18    (award of $1,361,756, $1,447,634, $1,503,074, and $1,368,266 to four employees for
19    their discrimination claims); Silverman v. Stuart F. Cooper Inc., 2013 WL 5820140 (Los
20    Angeles Sup. Ct.) (jury verdict of $325,223 awarded to employee in discrimination
21    action); Bisharat v. Los Angeles Unified Sch. Dist., 2013 WL 1415554 (Los Angeles Sup.
22    Ct.) ($473,750 jury verdict awarded to employee alleging disability discrimination,
23    failure to prevent discrimination, failure to accommodate, failure to engage in the
24    interactive process, and constructive discharge); Jolly v. City of Long Beach, 2013 WL
25    3340512 (Los Angeles Sup. Ct.) ($325,000 awarded to employee alleging disability
26    discrimination, retaliation, failure to engage in interactive process, failure to prevent
27    discrimination/harassment, and constructive discharge); Siglin v. Carden Whittier Sch.
28    Inc., 2012 WL 1798892 (Los Angeles Sup. Ct.) (jury award of $323,985 to employee
                                             8
                               DEFENDANT’S NOTICE OF REMOVAL
      71638001v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 10 of 63 Page ID #:10



 1     who was wrongfully terminated in retaliation for taking medical leave in violation of the
 2     CFRA); Sun v. Transit Air Cargo, Inc., 2012 WL 933613 (Orange County Sup. Ct.)
 3     (award of $75,290 to employee in discrimination and violation of California Family
 4     Rights Act action); O’Connor v. UHS-Corona Inc., 2011 WL 3606915 (Riverside Sup.
 5     Ct.) (jury verdict awarding $1,630,334 to employee who brought action against employer
 6     for retaliation in violation of the CFRA); Vanderheiden v. City of Alameda, 2011 WL
 7     1562075 (Alameda County Sup. Ct.) (award of $680,182 to employee in discrimination
 8     action); Ward v. Cadbury Schweppes Bottling Grp., 2011 WL 7447633 (C.D. Cal) (jury
 9     award of $17,899,400 to six employees in an alleged discrimination case); Peacock v.
10     Quest Diagnostics, 2010 WL 6806990 (C.D. Cal.) (award of $229,639 to employee in
11     discriminatory termination in violation of the CFRA); Dodd v. Haight Brown &
12     Bonesteel LLP, 2010 WL 4845803 (Los Angeles Sup. Ct.) (jury verdict awarding
13     employee $410,520 in disability discrimination action); Ybarra v. Dacor Holding Inc.,
14     2010 WL 2404221 (L.A. County Sup. Ct.) (award of $615,236 to employee in disability
15     discrimination and wrongful termination action); Malone v. Potter, 2009 WL 999514
16     (C.D. Cal.) (award of $300,000 to employee in disability discrimination and retaliation
17     action); Beard v. Los Angeles Cnty. Law Library, 2009 WL 250543 (Los Angeles Sup.
18     Ct.) (award of $146,000 to employee who was wrongfully terminated based upon her age
19     and race).
20              35.   Plaintiff’s allegations that he was discriminated against and discharged
21     because of his purported disability are factually similar to the issues in these cases. Iron
22     Mountain has attached these verdicts as Exhibit D to the concurrently filed Declaration
23     of David Rosenberg for the Court’s review.
24                    2.    Emotional Distress Damages
25              36.   Plaintiff also claim damages for emotional distress. (Ex. A, Compl., ¶¶ 25,
26     39, 48, 57, 65, 74, 80; Prayer for Relief, at ¶ 2.) A review of jury verdicts in California
27     demonstrates that emotional distress awards in discrimination cases commonly exceed
28     $75,000. See Silverman v. Stuart F. Cooper Inc., 2013 WL 5820140 (Los Angeles Sup.
                                             9
                               DEFENDANT’S NOTICE OF REMOVAL
       71638001v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 11 of 63 Page ID #:11



 1     Ct.) (jury awarded $157,001 for emotional distress damages in discrimination case);
 2     Vasquez v. Los Angeles Cnty. Metro. Transp. Auth., 2013 WL 7852947 (Los Angeles
 3     Sup. Ct.) (award of $1,250,000 for pain and suffering to employee in discrimination
 4     action); Aboulafia v. GACN Inc., 2013 WL 8115991 (Los Angeles Sup. Ct.) (pain and
 5     suffering award of $250,000, $250,000, $250,000, and $250,267 to four employees in
 6     discrimination action); Ward v. Cadbury Schweppes Bottling Grp., 2011 WL 7447633
 7     (C.D. Cal) (jury award $5,600,000 in non-economic damages in discrimination and
 8     retaliation case); Welch v. Ivy Hill Corp., 2011 WL 3293268 (Los Angeles Sup. Ct.)
 9     (award of $1,270,000 in pain and suffering to employee in a discrimination action);
10     Leimandt v. Mega RV Corp., 2011 WL 2912831 (Orange County Sup. Ct.) (jury awarded
11     $385,000 in pain and suffering to employee in a discrimination case); Peacock v. Quest
12     Diagnostics, 2010 WL 6806990 (C.D. Cal.) (jury award of $150,000 in non-economic
13     loss to employee in action for discrimination action).
14              37.   Plaintiff’s allegations of emotional distress are similar to the issues raised in
15     these cases. Iron Mountain has attached these verdicts as Exhibit E to the concurrently
16     filed Declaration of David Rosenberg for the Court’s review.
17                    3.    Attorneys’ Fees And Costs
18              38.   Plaintiff also claimed that he is entitled to attorneys’ fees and costs. (See
19     Ex. A, Compl., ¶¶ 29, 39, 48, 57, 65, 74, 80, 85, 90; Prayer For Relief, ¶ 5.) Attorneys’
20     fees are properly considered in calculating the amount in controversy for purposes of
21     removal on grounds of diversity jurisdiction. Galt G/S v. JSS Scandinavia, 142 F.3d
22     1150, 1156 (9th Cir. 1998) (claims for statutory attorneys’ fees to be included in amount
23     in controversy, regardless of whether such an award is discretionary or mandatory).
24              39.   Courts have also awarded far in excess of $75,000 in attorneys’ fees in cases
25     involving employment-related claims. See, e.g., Crawford v. DIRECTV, Inc., 2010
26     WL 5383296 (Los Angeles County Sup. Ct.) (approving attorneys’ fee award of
27     $159,762.50); Davis v. Robert Bosch Tool Corp., 2007 WL 2014301, *9 (Cal. Ct. App.
28     2d Dist. July 13, 2007) (individual plaintiff sought $1.6 million in fees); Denenberg v.
                                              10
                                DEFENDANT’S NOTICE OF REMOVAL
       71638001v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 12 of 63 Page ID #:12



 1     Cal. Dep’t of Transp., 2006 WL 5305734 (San Diego County Sup. Ct.) (attorneys’ fees
 2     award of $490,000 for claims). Iron Mountain has attached these verdicts as Exhibit F to
 3     the concurrently filed Declaration of David Rosenberg for the Court’s review.
 4              40.   Iron Mountain anticipates depositions being taken in this case, and that
 5     ultimately, Iron Mountain will file a Motion for Summary Judgment. Based on defense
 6     counsel’s experience, attorneys’ fees in employment discrimination and wrongful
 7     termination cases often exceed $75,000. In this regard, it is more likely than not that the
 8     fees will exceed $75,000 through discovery and a summary judgment hearing, and the
 9     fees would certainly exceed $75,000 if the case proceeds to trial. (Rosenberg Decl. ¶ 6.)
10                    4.    Punitive Damages
11              41.   Finally, the Court must also consider Plaintiff’s request for punitive damages
12     in determining the amount in controversy. Davenport v. Mutual Benefit Health and
13     Accident Ass’n, 325 F.2d 785, 787 (9th Cir. 1963) (punitive damages must be taken into
14     account where recoverable under state law). (See Ex. A, Compl., ¶¶ 29, 39, 48, 57, 65,
15     74, 80; and Prayer for Relief, ¶¶ 2, 4.)
16              42.   Courts have affirmed jury verdicts exceeding $1 million in punitive damages
17     in alleged retaliation cases. See, e.g., Roby v. McKesson Corp., 47 Cal. 4th 686 (2009).
18              43.   Based upon the allegations contained in the Complaint, Iron Mountain is
19     informed and believe that Plaintiff seeks damages within the jurisdictional authority of
20     this Court.
21              44.   Because diversity of citizenship exists between the Plaintiff and Iron
22     Mountain, and the matter in controversy between the parties is in excess of $75,000, this
23     Court has original jurisdiction of the action pursuant to 28 U.S.C. section 1332(a)(1).
24     This action is therefore a proper one for removal to this Court.
25     V.       VENUE
26              45.   Venue lies in the Central District of California pursuant to 28 U.S.C.
27     sections 1441(a), 1446(a), and 84(c). This action originally was brought in the Superior
28
                                             11
                               DEFENDANT’S NOTICE OF REMOVAL
       71638001v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 13 of 63 Page ID #:13



 1     Court of the State of California, County of Los Angeles, which is located within the
 2     Central District of the State of California. (See Ex. A, Compl., ¶ 7.)
 3     VI.      NOTICE OF REMOVAL
 4              46.   Pursuant to 28 U.S.C. Section 1446(d), written notice of the filing of this
 5     Notice of Removal will be given promptly to Plaintiff and, together with a copy of the
 6     Notice of Removal, will be filed with the Clerk of the Superior Court of the State of
 7     California, County of Los Angeles, in the State Court Action.
 8              47.   This Notice of Removal will be served on counsel for Plaintiff. A copy of
 9     the Proof of Service regarding the Notice of Removal will be filed shortly after these
10     papers are filed and served.
11              48.   In compliance with 28 U.S.C. section 1446(a), true and correct copies of all
12     process, pleadings, and orders filed and/or served in this action are attached as Exhibits A
13     through B to this Notice of Removal.
14     VII. PRAYER FOR REMOVAL
15              49.   WHEREFORE, Iron Mountain prays that this civil action be removed from
16     the Superior Court of the State of California, County of Los Angeles, to the United States
17     District Court for the Central District of California.
18     DATED: June 24, 2021                             Respectfully submitted,
19                                                      SEYFARTH SHAW LLP
20
21                                                      By: /s/ David Rosenberg
                                                           David Rosenberg
22                                                         Michelle Zakarian
                                                           Attorneys for Defendant
23                                                         IRON MOUNTAIN SECURE
                                                           SHREDDING, INC.
24
25
26
27
28
                                             12
                               DEFENDANT’S NOTICE OF REMOVAL
       71638001v.2
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 14 of 63 Page ID #:14




                        EXHIBIT A
....,....,.~„ . .~......,, ,,..r ,..~..~ ..~,.....~ .,,......... , ,...,....r ... ~,.~, ,.~...............~,.....~, ..,,._.,..,...,.,.,.,, ... ,..... , ._.._..-- -...__............. ...._ , _, ......... ~--~-•, •-••-
                  Case
                   ~   2:21-cv-05163-SVW-MRW Document  1 Filed 06/24/21 Page 15 of 63 Page ID #:15
                                                  21STCV19144

                                                           SUMMONS                                                                                                          FOR COURT USE ONLY
                                                                                                                                                                         (SOLO PARA USO DE LA CORTE)
                                                       (CITACION JUD/CIAL)
          NOTICE TO DEFENDANT:
          (AVISO AL DEMANDADO):
           IRON MOUNTAIN SECURE SHREDDING, INC., a Delaware
           corporation; and DOES 1-20, inclusive,
          YOU ARE BEING SUED BY PLAINTIFF:
          (LO ESTi4 DEMANDANDO EL DEMANDANTE):
           ALEJANDRO CARDENAS, an individual,


            NOTICE! You have been sued. The court may decide against you without your being heard un[ess you respond within 30 days. Read the information
             below.
                You have 30 CALENDAR DAYS after this summons and legal papers are served on you to fi[e a written response at this court and have a copy
            served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
             case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
             Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
             the court c[erk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and proper!y
            may be taken without further warning from the court.
                There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
             referral service. If you cannot afford an attorney, you may be e[igible for free legal services from a nonprofit legal services program. You can locate
             these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
             (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
             costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
            IAV!SO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versidn. Lea la informacion a
            continuacion.
                Tiene 30 D1AS DE CALENDAR/O despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
            corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefonica no lo protegen. Su respuesta por escrito tiene que estar
            en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
            Puede encontrar estos formularios de la corte y m.Js informacidn en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
            biblioteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentacidn, pida al secretario de la corte
            que le d6 un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder e/ caso por incumplimiento y la corte le
            podra quitar su sueldo, dinero y bienes sin mas advertencia.
               Hay otros requisitos legales. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
            remisibn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios /ega/es gratuitos de un
            programa de servicios /egales sin fines de /ucro. Puede encontrar estos grupos sin fines de lucro en e/ sitio web de California Lega/ Services,
            (www.lawhe[pcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poni6ndose en contacto con la corte o el
            colegio de abogados locales. AV/S0: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
            cualquierrecuperacion de $10,000 d mas de valorrecibida mediante un acuerdo o una concesibn de arbitraje en un caso de derecho civil. Tiene que t
            pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

          The name and address of the court is:                                                                                                          CASE NUMBER:
                                                                                                                                                         (Numero del Caso):
          (EI nombre y direcci6n de la corte es):                       Los Angeles County Superior Court
           Stanley Mosk Courthouse, Central District                                                                                                      2 1 3T CV 1 9 14 4
           111 N. Hill St., Los Angeles, CA 90012
          The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
          (EI nombre, la direccion y el numero de te/efono del abogado del demandante, o del demandante que no tiene abogado, es):
           Kevin Chiang; Equity Legal Group, P.C.; 201 S. Lake Ave., Ste. 506, Pasadena, CA 91101; (818) 928-5677
                                       Sher'ri R. Carter Executive Cfficer! Clerk of Ceurt
          DATE:                                                                                                      Clerk, by                                                                                    Deputy
                            0 5 21 f2 0 21
          (Fecha)                                                                                                    (Secretario)                              N. A Iv S rez                                     (Adjunto)
          (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
          (Para prueba de entrega de esta citati6n use el formu/ario Proof of Service of Summons, (POS-010)).
                                            NOTICE TO THE PERSON SERVED: You are served
                                            1.      as an individual defendant.
                                            2. 0    as the person sued under the fictitious name of (specify):


                                                                                                               ~IRON MOUNTAIN SECURE SHREDDING,                                                                   r
                                                                                                                                                                                                                   ~
                                                             3. ~           on behalf of (specify:
                                                                                                           ~    INC., a Delaware corporation
                                                                   under: ~               CCP 416.10 (cor
                                                                                                      pora~ton                    ~                                   CCP 416.60 (minor)
                                                                          0               CCP 416.20 (defunct corporation)        0                                   CCP 416.70 (conservatee)
                                                                          0               CCP 416.40 (association or partnership)                                     CCP 416.90 (authorized person)
                                                                             0      other (specify):
                                                             4. 0           by personal delivery on (date):

           Form Adopted for Mandatory Use                                                                  SUMMONS                                                                    Code of Civil Procedure §§ 412.20, 465
             Judicial Council of California                                                                                                                                                             www.courtinfo.ca.gov
             SUM-100 [Rev. July 1, 2009]
                                         LIJII,V 1.71YY
          Case
           ,   2:21-cv-05163-SVW-MRW Document   1 Filed 06/24/21 Page 16 of 63 Page ID #:16
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                           FOR COURT USE ONLY
— Kevin W. Chiang (SBN 252391)
  EQUITY LEGAL GROUP, P.C.
  201 S. Lake Ave., Ste. 506
  Pasadena, CA 91101
            TELEPHONE NO.: ~   818) 928-5677             FAX NO.:
                                     ~ C
 ATTORNEY FOR (Name):          lalntlll  Alejandro CardenaS
SUPERIOR COURT OF CALIFORNIA, COUNTY OF             Los Angeles
          STREET ADDRESS: 111 N. Illll      .S
                                             ' t,
          MAILING ADDRESS: 111 N. H111 St.
       CITY AND ZIP CODE: LOS An         eles , CA 90012
             BRANCH NAME: Stanley~ osk          Courthouse, Central District
  CASE NAME:
  Alejandro Cardenas v. Iron Mountain Secure Shredding, Inc., et al.
                                                                                                                  CASE NUMBER:
          CIVIL CASE COVER SHEET                                    Complex Case Designation
0✓         Unlimited     0  Limited
                                                                      Counter          0       Joinder
                                                                                                                     21ST CV 1 9 14 4
           (Amount          (Amount-                          ~
                                                                                                                   JUDGE:
           demanded         demanded is                       Filed with first appearance by defendant
           exceeds $25,000) $25,000 or less)                      (Cal. Rules of Court, rule 3.402)                 DEPT:

                                 Items 1-6 below must be completed (see instructions on oaae 11.
      Check one box below for the case type that best describes this case:
      Auto Tort                                   Contract                               Provisionally Complex Civil Litigation
                                                  0     Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
      ~     Auto (22)
      0        Uninsured motorist (46)                    0         Rule 3.740 collections (09)           0       AntitrustlTrade regulation (03)
      Other PI/PD1WD (Personal Injury/Property                      Other collections (09)                ~       Construction defect (10)
      DamagelWrongful Death) Tort                         0         Insurance coverage (18)               0       Mass tort (40)
      ~     Asbestos (04)                                 0     Other contract (37)                       0       Securities litigation (28)
      ~        Product liability (24)                     Real Property                                   0       Environmental/Toxic tort (30)
      0        Medical ma[practice (45)                   0     Eminent domain/Inverse                    0       Insurance coverage claims arising from the
      0    Other PI/PD/WD (23)                                  condemnation (14)                                 above listed provisionally complex case
                                                                Wrongful eviction (33)                            types (41).
      Non-PI/PDIWD (Other) Tort                           0
                                                                Other real property (26)                  Enforcement of Judgment
      0        Business tort/unfair business practice (07) 0
      0        Civil rights (08)                           Unlawful Detainer                              0       Enfor4ement of judgment (20)
      ~        Defamation (13)                             ~    Commercial (31)                           Miscellaneous Civil Complaint
      0        Fraud (16)                                  0    Residential (32)                          El      RICO (27)
      ~        Intellectual property (19)                 0     Drugs (38)                                0       Other complaint (not specified above) (42)
      0        Professional negligence (25)               Judicial Review                                 Miscellaneous Civil Petition
      0    Other non-PI/PD/WD tort (35)                   ~     Asset forfeiture (05)                     0    Partnership and corporate governance (21)
      Employment                                          0         Petition re: arbitration award (11)   ~.    Other petition (not speciried above) (43)
      0✓   Wrongful termination (36)                                Writ of mandate (02)
      =        Other employment (15)                      0         Other judicial review (39)
       This case I      I is  I ✓ I is not     comDlex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
                                                                                                                                                                                 ~
       factors requiring exceptional judicial management:
       a. 0       Large number of separately represented parties                d. 0        Large number of witnesses                                                           I
       b. 0       Extensive motion practice raising difficult or novel          e. 0        Coordination with related actions pending in one or more courts
                  issues that will be time-consuming to resolve                             in other counties, states, or countries, or in a federal court
       c.         Substantial amount of documentary evidence                    f. 0        Substantial postjudgment judicial supervision

3. Remedies sought (check all that apply): a.©                    monetary     b. =        nonmonetary; declaratory or injunctive relief                 C. 0       punitive
4. Number of causes of action (specify): Ten (10).
5. This case 0       is   0✓ is not a class action suit.
6. If there are any known related cases, fi[e and serve a notice of re[ated c                    e. ( o       ay use form            15.)

Date: May 21, 2021                                                                                                                  `
Kevin W. Chiang

     • Plaintiff must file this cover sheet with the first paper filed in the action or roceeding (except small cl~aims cases or cases filed
       under the Probate Code, Family Code, or Welfare and Institutions Code .(Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
     ~ File this cover sheet in addition to any cover.sheet required by local cou rule.
     • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
     • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl .
                                                                                                                                           4 ae 1 of 2 I
Form Adopted for Mandatory Use                                                                                         Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740; j
                                                          CIVIL CASE COVER SHEET                                               Cal. Standards of Judicial Administration, std. 3.1b (
  Judicial Council of California
   CM-010 [Rev. July 1, 2007]                                                                                                                               www.courtinfo.ca.gov i

                                                                                                                                                                                 1~
       Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 17 of 63 Page ID #:17
                                                                                                                                     CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are fiiing a first paper (for example, a complaint) in a civil case, you must
complete and flle, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) torf
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ &
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property             Breach of Contract/Warranty (06)                Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                         Contract (not unlawful detainer             Construction Defect 10
                                                                 or wrongful eviction)                   Claims Involving Mass Tort (40)
          case involves an uninsured
          motorist claim subject to                      Contract/Warranty Breach—Seller                 Securities Litigation (28)
          arbitration, check this item                       Plaintiff (not fraud or negligence)         Environmental/Toxic Tort (30)
          instead ofAuto)                                Negligent Breach of Contract/                   Insurance Coverage Claims
                                                             Warranty                                        (arising from provisionally complex
Other PI/PDlWD (Personal Injuryl
                                                         Other Breach of Contract/Warranty                    case type listed above) (41)
Property DamagelWrongful Death)
                                                    Collections (e.g., money owed, open              Enforcement of Judgment
Tort
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
         Asbestos Property Damage                        Collection Case—Seller Plaintiff                    Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                         County)
          Asbestos Personal Injury/
                                                             Case                                            Confession of Judgment (non-
               Wrongful Death
                                                    Insurance Coverage (not provisionally                          domestic relations)
     Product Liability (not asbestos or
                                                         complex) (18)                                       Sister State Judgment
          toxic%nvironmental) (24)
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award         '
          Medical Malpractice— .                         Other Coverage                                          (not unpaid taxes)              ~
                Physicians & Surgeons               Other Contract (37)                                      Petition/Certification of Entry of
                                                         Contractual Fraud                                       Judgment on Unpaid Taxes
          Other Professional Health Care
                Malpractice                              Other Contract Dispute                               Other Enforcement of Judgment
                                                 Real Property                                                     Case
     Other PI/PD/WD (23)
                                                    Eminent Domain/Inverse                           Miscellaneous Civil Complaint
          Premises Liability (e.g., slip
                                                         Condemnation (14)                               RICO (27)
                and fall)
                                                    Wrongful Eviction (33)                               Other Complaint (not specified
          Intentional Bodily Injury/PD/WD                                                                     above) (42)
                 e. assault, vandalism)
                (g"                                 Other Real Prop~(  e     e. ' quiet title)()
                                                                                               26
                                                                               g'                             Declaratory Relief Only
          Intentional Infliction of                      Writ of Possession of Real Property
                                                                                                             Injunctive Relief Only (non-
                Emotional Distress                       Mortgage Foreclosure                                      harassment)
          Ne9li9ent Infliction of                        Quiet Title                                          Mechanics Lien
                Emotional Distress                       Other Real Property (not eminent
                                                                                                              Other Commercial Complaint
          Other PI/PD/WD'                                domain, landlord/tenant, or
                                                                                                                   Case (non-tort/non-complex)
Non-PI/PDAND (Other) Tort                                foreclosure)
                                                                                                              Other Civil Complaint
     Business TortlUnfair Business               Unlawful Detainer                                                (non-tort/non-complex)
        Practice (07)                               Commercial (31)
                                                                                                     Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                     Partnership and Corporate
         false arrest) (not civil                   Drugs (38) (if the case involves illegal                  Governance (21)
          harassment) (08)                               drugs, check this item; othenroise,             Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                 above) (43)
           (13)                                  Judicial Review                                              Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                     Workplace Violence
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                       Elder/Dependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)                                           Abuse
         Legal Malpractice                               Writ—Administrative Mandamus                         Election Contest
         Other Professional Malpractice                  Writ—Mandamus on Limited Court                       Petition for Name Change
              (not medical or legal)                         Case Matter                                      Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ—Other Limited Court Case                             Claim                          i
Employment                                                   Review                                           Other Civil Petition
     Wrongful Termination (36)                      Other Judicial Review (39)                                                                   ~
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal—Labor
                                                            Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                                Pa9e Z af~2l
                                                     CIVIL CASE COVER SHEET
           Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 18 of 63 Page ID #:18
    S"°RTTIT`E                                                                                         CASENUMBER
              Alejandro Cardenas v. Iron Mountain Secure Shredding

                              CIVIL CASE COVER SHEET ADDENDUM AND                                                                                           '
                                      STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

I               This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.                                   • I




         Step 1:   After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in                                   ~a
                   Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


         Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


         Step 3:   In Column C, circle the number which explains the reason for the court filing location you have
                   chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1.Class actions must be filed in the Stanley Mosk Courthouse, Central District.       7.Location where petitioner resides.

2. Permissive filing in central district.                                             8.Location wherein defendant/respondentfunctions wholly.

3. Location where cause of action arose.                                              9.Location where one or more of the parties reside.                    ~
                                                                                                                                                             i
4. Mandatory personal injury filing in North District.                               10.Location of Labor Commissioner Office.
                                                                                     11.Mandatory filing location (Hub Cases — unlawful detainer, limited
5. Location where performance required or defendant resides.                         non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                .A                                                          B                                                       C
                      Civil Case Cover Sheet ;                                        Type of Action                                        Applicable Reasons -
                            Category No.                                             (Check only one)'                                       See Step 3 Above

                             Auto (22)              ❑ A7100 Motor Vehicle - Personal Injury/Property DamageNVrongful Death              1, 4, 11


                     Uninsured Motorist (46)        ❑ A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist         1, 4, 11


                                                    ❑ A6070 Asbestos Property Damage                                                    1, 11
                           Asbestos (04)
                                                    ❑ A7221 Asbestos - Personal InjuryNUrongful Death                                   1, 11
         r-
          0
      c. E—                                                                                                                             1, 4, 11
      o~               Product Liability (24)       ❑ A7260 Product Liability (not asbestos or to)ic/environmental)
     a A
     ~Z• c                                          ❑ A7210 Medical Malpractice - Physicians & Surgeons                                 1, 4, 11
     ~ ~...          Medical Malpractice (45)                                                                                           1, 4, 11
        rn                                          ❑ A7240 Other Professional Health Care Malpractice
        c                                                                                                                                                       i
     ~    o
     o    ~                                                                                                                                                  i
     ~    ~                                         ❑ A7250 Premises Liability (e.g., slip and fall)                                    1, 4, 11
     a    rn
          ca              Other Personal
                                                                                                       l Dth e.
                          Injury Property           ❑ A7230 Intentonaon'u
                                                                 i l B dily I t ry/Pe rop~ Damageron
                                                                                                 /W
                                                                                                     g
                                                                                                      fuea
                                                                                                             ( g''                      1, 4, 11
           E                                                assault, vandalism, etc.)
     t     ca            Damage Wrongful
     510                                                                                                                                1, 4, 11
                            Death (23)              ❑ A7270 Intentional Infliction of Emotional Distress
                                                                                                                                        1, 4, 11
                                                    ❑ A7220 Other Personal Injury/Property Damage/Wrongful Death




     LACIV 109 (Rev 2/16)                          CIVIL CASE COVER SHEET ADDENDUM                                                   Local Rule 2.3
     LASC Approved 03-04                              AND STATEMENT OF LOCATION                                                        Page 1 of 4              {
         Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 19 of 63 Page ID #:19
SHCRT TITLE:                                                                                     CASE NUMBER
               Alejandro Cardenas v. Iron Mountain Secure Shredding
                              A`                                                        B                                                C Applicable
                   Civil Case Cover Sheet                                          Type of Action                                     Reasons`- See Step 3
                         Category No.                                             (Check only one)                                          Above

                     Business Tort (07)         ❑   A6029 Other CommerciaUBusiness Tort (not fraud/breach of contract)                1, 2, 3


  m~0                 Civil Rights (08)         ❑   ,A6005 Civil Rights/Discrimination                                               1, 2, 3
  Q
  o ~
  a d                 Defamation (13)           ❑   A6010 Defamation (slander/libel)                                                  1, 2, 3
                                                                                                                                                       .,~....
   c tm
  -A c                   Fraud (16)             ❑   A6013 Fraud (no contract)                                                         1, 2, 3
     o
   o~                                           ❑   A6017 Legal Malpractice                                                           1, 2, 3
   ~
   m y          Professional Negligence (25)
   a ~                                          ❑   A6050 Other Professional Malpractice (not medical or legal)                       1, 2, 3
   c E
   o m
  zc
                         Other (35)             ❑   A6025 Other Non-Personal Injury/Property Damage tort                              1, 2, 3


    c            Wrongful Termination (36)      p' A6037 Wrongful Termination                                                         12O3             ~
    a~
     E
     0                                          ❑   A6024 Other Employment Complaint Case                                             1, 2, 3
    n              Other Employment (15)
    E                                           ❑   A6109 Labor Commissioner Appeals                                                  10
    w

                                                ❑   A6004 Breach of RentaULease Contract (not unlawful detainer or wrongful
                                                                                                                                      2, 5
                                                          eviction)
                Breach of Contract/ Warranty                                                                                          2, 5
                            (06)                ❑   A6008 ContractNVarranty Breach -Seller Plaintiff (no fraud/negligence)
                      (not insurance)           ❑   A6019 Negligent Breach of ContractMlarranty (no fraud)                            1, 2, 5
                                                                                                                                      1, 2, 5
                                                ❑   A6028 Other Breach of Contract/Warranty (not fraud or negligence)

                                                ❑   A6002 Collections Case-Seller Plaintiff                                           5, 6, 11
                      Collections (09)
                                                ❑   A6012 Other Promissory Note/Collections Case                                      5,11                 „
                                                ❑   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                  5, 6, 11
                                                          Purchased on or after January 1, 2014

                  Insurance Coverage (18)       ❑   A6015 Insurance Coverage (not complex)                                            1, 2, 5, 8

                                                ❑   A6009 Contractual Fraud                                                           1, 2, 3, 5
                     Other Contract (37)        ❑   A6031 Tortious InterFerence                                                       1, 2, 3, 5
                                                ❑   A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)               1, 2, 3, 8, 9

                  Eminent Domain/Inverse
                                                ❑   A7300 Eminent Domain/Condemnation                Number of parcels                2,6              ~
                    Condemnation (14)
    N
                   Wrongful Eviction (33)       ❑   A6023 Wrongful Eviction Case                                                      2,6

                                                ❑   A6018 Mortgage Foreclosure                                                        2,6
                  Other Real Property (26)      ❑   A6032 Quiet Title                                                                 2,6
                                                ❑   A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)      2,6

                Unlawful Detainer-Commercial
                                                ❑   A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6,11
                           (31)
                UnlawFul Detainer-Residential
                                                ❑   A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6, 11
                             32
                    Unlawful Detainer-
                                                ❑   A6020FUnlawFul Detainer-Post-Foreclosure                                          2, 6, 11
                   Post-Foreclosure 34
                Unlawful Detainer-Drugs (38)    ❑   A6022 Unlawful Detainer-Drugs                                                     2, 6, 11



 LACIV 109 (Rev 2/16)                           CIVIL CASE COVER SHEET ADDENDUM                                                    L.ocal Rule 2.3
 LASC Approved 03-04                               AND STATEMENT OF LOCATION                                                         Page 2 of 4
           Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 20 of 63 Page ID #:20
SHORT TITLE:                                                                                      CASE NUMBER
               Alejandro Cardenas v. Iron Mountain Secure Shredding                                                                                   _
                              A                                                          B                                  C Applicable
                   Civil Case Cover Sheet `                                         Type of Action                       Reasons - See Step 3'
                         Category No.                                              (Check only one)                            Above

                     Asset Forfeiture (05)        ❑   A6108 Asset Forfeiture Case                                        2, 3, 6


                  Petition re Arbitration (11)    ❑   A6115 Petition to Compel/Confirm/VacateArbitration                 2,5
     3
    .~m
    ~                                             ❑   A6151 Writ -AdministrativeMandamus                                 2,8
    Ta
    .~               Writ of Mandate (02)         ❑   A6152 Writ - Mandamus on Limited Court Case Matter                 2                i
    ~a                                                                                                                                    i
    ~                                             ❑   A6153 Writ - Other Limited Court Case Review                       2
    ~

                  Other Judicial Review (39)      ❑   A6150 Other Writ /Judicial Review                                  2,8


                Antitrustlfrade Regulation (03)   ❑   A6003 Antitrust/Trade Regulation                                   1, 2, 8
     c
     0
     w
     «J
     rn            Construction Defect (10)       ❑   A6007 Construction Defect                                          1, 2, 3
    :.
    .J
                  Claims Involving Mass Tort                                                                             1, 2, 8
     axi                                          ❑   A6006 Claims Involving Mass Tort
    c.                       (40)
    E
    0
    c~             Securities Litigation (28)     ❑   A6035 Securities Litigation Case                                   1, 2, 8
     ~
    Ac                    Toxic Tort
                                                  ❑   A6036 Toxic Tort/Environmental                                     1, 2, 3, 8
                      Environmental (30)
    'n
    .~
     0           Insurance Coverage Claims                                                                               1, 2, 5, 8
     a                                            ❑   A6014 Insurance Coverage/Subrogation (complex case only)
                   from Complex Case (41)

                                                  ❑   A6141 Sister State Judgment                                        2, 5, 11

                                                  ❑   A6160 Abstract of Judgment                                         2,6

                                                  ❑   A6107 Confession of Judgment (non-domestic relations)              2,9
                         Enforcement
                       of Judgment (20)           ❑   A6140 Administrative Agency Award (not unpaid taxes)               2,8

                                                  ❑   A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2, 8              ,

                                                  ❑   A6112 Other Enforcement of Judgment Case                           2, 8, 9          ~


                          RICO (27)               ❑   A6033 Racketeering (RICO) Case                                     1, 2, 8


                                                  ❑   A6030 Declaratory Relief Only                                      1, 2, 8

                                                  ❑   A6040 Injunctive Relief Only (not domestic/harassment)             2,8
                      Other Complaints
                  (Not Specified Above) (42)      ❑   A6011 Other Commercial Complaint Case (non-tort/non-complex)       1, 2, 8

                                                  ❑   A6000 Other Civil Complaint (non-tort/non-complex)                 1, 2, 8

                    Partnership Corporation       ❑   A6113 Partnership and Corporate Governance Case                    2,8
                       Governance (21)

                                                  ❑   A6121 Civil Harassment                                             2, 3, 9
                                                  ❑   A6123 Workplace Harassment                                         2, 3, 9

                                                  ❑   A6124 Elder/Dependent Adult Abuse Case                             2, 3, 9
                      Other Petitions (Not
                     Specified Above) (43)        ❑   A6190 Election Contest                                             2

   n0                                             ❑   A6110 Petition for Change of Name/Change of Gender                 2,7
                                                  ❑   A6170 Petition for Relief from Late Claim Law                      2 3 8
                                                  ❑   A6100 Other Civil Petition                                         2, 9

                                                                                                                                              i
                                                                                                                                           1      '


  LACIV 109 (Rev 2/16)                            CIVIL CASE COVER SHEET ADDENDUM                                      Local Rule 2.3             i

  LASC Approved 03-04                                AND STATEMENT OF LOCATION                                           Page 3 of 4              I

                                                                                                                                                  1
       , ,.,,,....., ....,... ,,. .,........... . ......., . ~..., . ,,.. .,.. .... ...,._ ..
                                                                                        , ... ...... , .........,. ............,.......,. .,,... . .,, , ....... , ..,...., ......
                                                                       ..29 STCV19144.
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 21 of 63 Page ID #:21
                                Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Maureen Duffy-Lewis


 1     Kevin W. Chiang (SBN 252391)
       EQUITY LEGAL GROUP, P.C.                                                                                                                                                          I
 2     201 S. Lake Ave., Ste. 506
       Pasadena, CA 91101
 3     Telephone: (818) 928-5677
       Email: kchiang(a),equiV~le.galgroup.com                                                               n
 4
       Attorneys for Plaintiff.                                                                                                                                                      '
 5     ALEJANDRO CARDENAS
 6

 7                                                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                                                        ~
 8                                                           FOR THE COUNTY OF LOS ANGELES
 9
                                                                                                                         21 STCV1                          9144
.10    ALEJANDRO CARDENAS, an individual,                                                                 Case No.:
11                                     Plaintiff,                                                         COMPLAIN'r FOR DAMAGES
                       V.
12                                                                                                           1. Disability/Medical Condition
        IRON MOUNTAIN SECURE SHREDDING,                                                                         Discrimination;
13      INC., a Delaware corporation; and DOES 1-20,                                                         2. Failure to Engage in the Interactive
        inclusive,                                                                                              Process;
14                                                                                                           3. Failure to Provide a Reasonable
                                       Defendants.                                                              Accommodation;
15                                                                                                           4. Retaliation in Violation of the FEHA;
                                                                                                             5. Failure to Prevent Discrimination and
16                                                                                                              Retaliation;                          `
                                                                                                             6. CFRA Interference;
17                                                                                                           7. Wrongful Termination in Violation of
                                                                                                                Public Policy;
18                                                                                                           8. Violation of Labor Code § 1198.5;
                                                                                                             9. Violation of Labor Code § 226; and
19                                                                                                           10.Violation of Business & Professions
                                                                                                                Code § 17200, et seq.
20
21                                                                                                        PUNITIVE DAMAGES
                                                                                                          DEMAND FOR JURY TRIAL
22                                                                                                        UNLIlVIITED JiTRISDICTION

23
24
25                                                                                                )
                                                                                                  )
26                                                                                                )

27
28

                                                                                                      1
                                                                                          COMPLAINT FOR DAMAGES
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 22 of 63 Page ID #:22
                                                                                                                   i;
                                                                                                                   „~..
 1             Plaintiff ALEJANDRO CARDENAS ("Plaintiff'), hereby, brings this Complaint again5t
                                                                                                                   i'
 2     Defendant IRON MOUNTAIN SECURE SHREDDING, INC. ("Defendant" and/or "Iron Mountain").

 3     Plaintiff alleges as follows on knowledge as to himself and his known acts, and on information and belief

 4    I as to all other matters:
 5                                               I.      THE PARTIES
 6             1.      Plaintiff is a resident of Los Angeles County and, at all times relevant, was employed b.y,
                                                                                                                   ~i
 7     and performed work for Iron Mountain in said County.
                                                                                                                   i:
 8             2.      Iron Mountain is a Delaware corporation with its principal place of business located at One

 9     Federal Street, Boston, MA 02110. At all times relevant, Iron Mountain employed Plaintiff and committed

10 I all the wrongful acts as alleged herein.

11             3.      The true names and capacities of Defendants sued herein as Does 1-20, inclusive are
                                                                                                                   ~.
12     unknown to Plaintiff at this time, but Plaintiff will amend this Complaint if and when the true names of

13     said Defendants become known to him. Upon information and belief, each of the Defendants sued herein
                                                                                                                   i,
14     as a Doe is legally responsible in some manner for the events and happenings referred to herein; and any I

15     reference to "Defendant" or "Defendants" shall mean "Defendants and each of them."

16             4.       Defendants are individually, jointly, and severally liable for the wrongful conduct alleged
                                                                                                                   ,
17     herein because each Defendant directly or indirectly, or through an agent or any other person, has

18     exercised control over one another. Plaintiff is informed and believes and based thereon alleges that, at all

19     times relevant, each Defendant has been the agent and employee of its Co-Defendants, and in doing the

20     things alleged in this Complaint has been acting within the course and scope of that agency and

21     employment.

22                                       II.    JURISDICTION AND VENUE
23             5.       This Court has jurisdiction over this action pursuant to the California Constitution,

24     specifically Article VI, Section 10, which grants the Superior Court original jurisdiction in all cases exce~t

25 I those given by statute to other courts. The statutes under which this action is brought do not specify any

26 I other basis for jurisdiction.
27             6.       This Court has jurisdiction over all Defendants because, upon information and belief, at all
28 I relevant times each Defendant has had sufficient minirnum contacts in California, or otherwise has


                                                             2
                                                COMPLAINT FOR DAMAGES
  Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 23 of 63 Page ID #:23

                                                                                         r
 1    intentionally availed itself of Califomia law so as to render the exercise of jurisdiction over it by a
                                                                                                            i~
 2    Califorrua Court consistent with traditional notions of fair play and substantial justice.             ,
 3           7.      Venue is proper in this Court because, upon information and belief, each named Defendant
                                                                                                             w
 4    transacts business in Los Angeles County, and/or the acts and omissions alleged herein took place within
                                                                                                             i;
 5    Los Angeles County.

 6                                      III.    FACTUAL BACKGROUND
                                                                                                      I
 7           8.      Plaintiff began his employment with Iron Mountain on or about August 30, 2016 as a

 8    "Driver." At the time of his hiring, he was paid a base salary of $37,440.00.

 9           9.      Due to his positive work performance, he received multiple pay and merit increases, '

10    including on November 7, 2017; October 7, 2018; November 4, 2018; February 3, 2019; March 3, 2019;
                                                                                                        ~
11    and March 15, 2020. Indeed, following his last raise, his base salary was $48,776.00—an almost 31%0

12    increase over where he had started at the time of his hiring.

13           10.    In early 2020, Plaintiff began having severe anxiety issues. He sought treatment and was
                                                                                                           ~
14    prescribed several prescriptions to cope with his anxiety, including Celexa and Hydroxyzine. From what

15    Plaintiff understood, his anxiety stemmed from all the long hours he had recently put in at work. Moreover,

16    the anxiety peaked and grew unbearable when the Covid-19 pandemic broke in March 2020 because

'17   Plaintiff had to service hospitals without any protective safety gear.

18           11.     On several occasions, Plaintiff told his supervisor—Transportation Manager Victor

19    Casasola—that he was suffering from anxiety and might need one or more accommodations. But Mr.

20    Casasola failed to initiate the interactive process and refused to provide any accommodations, which

21    forced Plaintiff to continue working under an extreme amount of anxiety and stress.

22           12.     Naturally, the effects of such anxiety (which was known to Defendant) manifested at work.

23    Ultimately, on May 11, 2020, while servicing Kaiser Permanente's Baldwin Park Medical Center, Plaintiff

24    inadvertently left the roll up door of his work truck open and unattended.

25           13.     For this failure (which indisputably arose from and/or was tied to his known

26    disability/medical condition), Plaintiff was fired.

27           14.      Accordingly, Plaintiff has viable disability discrimination claims against Iron Mountain as

28    described and set forth herein.


                                                            3
                                               COMPLAINT FOR DAMAGES
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 24 of 63 Page ID #:24


1             15.     On or about May 21, 2021, Plaintiff timely filed an administrative charge against Iron
                                                                                                                  J
2      Mountain with the Department of Fair Employment and Housing and received an immediate "Right to

3      Sue" notice. Thus, Plaintiff has satisfied and complied with all conditions precedent (i.e., the exhaustion
                                                                                                                  r
4      of administrative remedies) to jurisdiction before this Court.

5I                                           IV.    CAUSES OF ACTION
                                                                                     -                             ~
6                                             FIRST CAUSE OF ACTION
                                                                                                                  i~
7                                  (Disability/Medical Condition Discrimination)

              16.     Plaintiff re-alleges the allegations in paragraphs 1 through 15, inclusive, and hereby

G•l    incorporates them by reference as though fully set forth herein.
                                                                                                                  ~l
10            17.     At all relevant times, Iron Mountain was an employer within the meaning of FEHA and

11     thus covered by FEHA's provisions.

12            18.     At all relevant times, Plaintiff was employed by Iron Mountain.

13            19.     Iron Mountain knew Plaintiff had a disability/medical condition (or perceived Plaintiff to

14     have a disability/medical condition) within the meaning of FEHA.

15            20.     Plaintiff was able to perform the essential functions of his job, with or without a reasonable

16     accommodation.

17            21.     Plaintiff is informed and believes, and based thereon, alleges that his actual and/dr

18     perceived disability/medical condition was the substantial motivating reason for Iron Mountain's adverse

19     employment actions against him.

20            22.     Plaintiff was harmed.

21            23.     Iron Mountain's discrimination towards Plaintiff violated FEHA and was a substantial

22     factor in causing Plaintiff's harm.

23             24.    As a direct, foreseeable, and proximate result of Iron Mountain's wrongful conduct,

24     Plaintiff has sustained and continues to sustain, economic damages in earnings and other employment

25     benefits in an amount according to proof.
26             25.    As a direct, foreseeable, and proximate result of Iron Mountain's wrongful conduct,

27     Plaintiff has sustained, and continues to sustain, non-economic damages and emotional distress.
28


                                                            4
                                               COMPLAINT FOR DAMAGES
  Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 25 of 63 Page ID #:25

                                                                                                                1"

 1            26.    Plaintiff has sustained general and special damages within the jurisdictional limits of this

 2 I Court.

 3            27.    The acts and conduct of Iron Mountain constitute "malice," "oppression," and/or "fraud,"

 4    (as those terms are defined in California Civil Code § 3294(c)), in that these acts were intended by Iron
                                                                                                                $',
 5    Mountain to cause injury to Plaintiff and/or constituted despicable conduct carried on by Iron Mountain

 6    with willful and conscious disregard of the rights of Plaintiff.

 7            28.    The acts of Iron Mountain were done fraudulently, maliciously and oppressively and with

 8    the advance knowledge, conscious disregard, authorization, ratification or act of oppression, within the
                                                                                                                +~
 ~l meaning of Civil Code § 3294 on the part of Iron Mountain's officers, directors, or managing agents of
10    the corporation, including the ' acts Plaintiffs supervisors and Iron Mountain's officers - and employees.

11    The actions and conduct of Iron Mountain were intended to cause injury to Plaintiff and constituted deceit

12    and concealment of material facts known to Iron Mountain with the intention of Iron Mountain to deprive I

13    Plaintiff of his properry and legal rights, justifying an award of exemplary and punitive damages in an
                                                                                                            ~
14    amount according to proof.
                                                                                                                I!
15            29.    As a further direct, legal, and proximate result of Iron Mountain's conduct, Plaintiff was
                                                                                                                R~
16    caused to and did employ the services of counsel to prosecute this action, and is accordingly entitled to an

17    award of attorneys' fees according to proof.

18                                         SECOND CAUSE OF ACTION

.19                                 (Failure to Engage in the Interactive Process)

20            30.    Plaintiff re-alleges the allegations in paragraphs 1 through 29, inclusive, and hereby

21    incorporates them by reference as though fully set forth herein.

22            31.    At all relevant times, Iron Mountain was an employer within the meaning of FEHA and

23    thus covered by FEHA's provisions.

24            32.    At all relevant times, Plaintiff was employed by Iron Mountain.
                                                                                                                1
25            33.    Plaintiff had a disability/medical condition that was known to Iron Mountain.

26            34.     Plaintiff requested on multiple occasions that Iron Mountain make reasonable

27    accommodation for his disability/medical condition (and/or sufficiently put Iron Mountain on notice that

28    he would need a reasonable accommodation) so that he would be able to perform the essential functions


                                                        5
                                              COMPLAINT FOR DAMAGES
    Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 26 of 63 Page ID #:26


1     of his job.

2                35.   Plaintiff was willing to participate in an interactive process to determine whether a

3     reasonable accommodation could be made so that he would be able to perform the essential functions of

4     his job.
                                                                                                                  c°
5                36.   Iron Mountain failed to participate in a timely good-faith interactive process with Plaintiff

6     to determine whether reasonable accommodation(s) could be made.

7                37.   Plaintiff was harmed.

 8               38.   Iron Mountain's failure to engage in a good-faith interactive process was a substantial
                                                                                                                  i~
 9    factor in causing Plaintiff's harm.
                                                                                                                  ~
10               39.   As a direct, foreseeable, and proximate result of the wrongful conduct of Iron Mountairi,

11    Plaintiff is entitled to the damages described at paragraphs 24-29.

12                                             THIRD CAUSE OF ACTION
                                                                                                                   i
13                                (Failure to Provide a Reasonable Accommodation)

14               40.   Plaintiff re-alleges the allegations in paragraphs 1 through 39, inclusive, and hereby

15    incorporates them by reference as though fully set forth herein.

16               41.   At all relevant times, Iron Mountain was an employer within the meaning of FEHA and

17    thus covered by FEHA's provisions.

18               42.   At all relevant times, Plaintiff was employed by Iron.Mountain.

19               43.   Plaintiff had a disability/medical condition that was known to Iron Mountain.

20               44.   Plaintiff requested that Iron Mountain make reasonable accommodation for his

21    disability/medical condition so that he would be able to perform the essential functions of his job.        1
                                                                                                                   +

22               45.   Iron Mountain failed to provide any reasonable accommodation(s) to Plaintiff.

23               46.   Plaintiff was harmed.

24               47.   Iron Mountain's failure to provide reasonable accommodation(s) was a substantial factor

25    in causing Plaintiff's harm.

26               48.   As a direct, foreseeable, and proximate result of the wrongful conduct of Iron Mountain,

27    Plaintiff is entitled to the damages described at paragraphs 24-29.

28


                                                             G
                                                COMPLAINT FOR DAMAGES
 Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 27 of 63 Page ID #:27                                     i
                                                                                                                     i.




1                                                FOURTH CAUSE OF ACTION
2                                               (Retaliation in Violation of FEHA)
                                                                                                              II
3                 49.    Plaintiff re-alleges the allegations in paragraphs 1 through 39, inclusive, and hereby.

4     incorporates them by reference as though fully set forth herein.

5                 50.    At all relevant times, Iron Mountain was an employer within the meaning of FEHA and;

6     thus covered by FEHA's provisions.                                                                             ~.
                                                                                                                     i


 7                51.    At all relevant times, Plaintiff was employed by Iron Mountain.

 8                52.    As described herein, Plaintiff participated and/or engaged in protected activity.
                                                                                                                     1~


 9                53.    Iron Mountain subj ected Plaintiff to adverse employment action(s) because of his protected

10        activity.
                                                                                                                     ~f


11                54.    Plaintiff is informed and believes, and based thereon, alleges that his protected activity was

12        the substantial motivating reason for Iron Mountain's adverse employment action(s) against him.

13                55.    Plaintiff was harmed.

14                56.    Iron Mountain's retaliatory conduct towards Plaintiff violated FEHA and was a substantial

15        factor in causing Plaintiff's harm.

16                57.    As a direct, foreseeable, and proximate result of the wrongful conduct of Iron Mountain,

17        Plaintiff is entitled to the damages described at paragraphs 24-29.

18                                                FIFTH CAUSE OF ACTION                                              1


                                                                             i
19                                  (Failure to Prevent Discrimination and Retaliation)

20                58.    Plaintiff re-alleges the allegations in paragraphs 1 through 57, inclusive, and hereby

21        incorporates them by reference as though fully set forth herein.

22                59.    At all relevant times; Iron Mountain was an employer within the meaning of FEHA and

23        thus covered by FEHA's provisions.

24                60.    At all relevant times, Plaintiff was employed by Iron Mountain.

25                61.    Plaintiff was subjected to discrimination and retaliation in the course of his employment.
                                                                             ~
26                62.    Iron Mountain failed to take any and all reasonable steps to prevent the discrimination and

27        retaliation from occurring.

28                63.    Plaintiff was harmed.


     II                                                         7
                                                    COMPLAINT FOR DAMAGES
 Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 28 of 63 Page ID #:28


1           64.     Iron Mountain's failure to take any and all reasonable steps to prevent the discrimination

21 and retaliation was a substantial factor in causing Plaintiff's harm.
                                                                            ,                                 I
3           65.     As a direct, foreseeable, and proximate result of the wrongful conduct of Iron Mountairi,

4    Plaintiff is entitled to the damages described at paragraphs 24-29.                                      ~

 5                                           SIXTH CAUSE OF ACTION
 6                                              (CFRA Interference)

 7          66.     Plaintiff re-alleges the allegations in paragraphs 1 through 65, inclusive, and hereby

N.   incorporates them by reference as though fully set forth herein.

~~          67.     At all relevant times, Iron Mountain was an employer within the meaning of FEHA and

10   thus covered by FEHA's provisions.

11          68.     At all relevant times, Plaintiff was employed by Iron Mountain.

12          69.     Plaintiff was eligible for medical leave under the CFRA.
                                                                                                              r;

13          70.     Plaintiff provided reasonable notice to Iron Mountain of his need for medical leave to care

14   for his own serious health condition.

15          71.     Iron Mountain refused to grant or offer Plaintiff leave and/or prevented him from taking

16 I medical leave under the CFRA.

17          72.     Plaintiff was harmed.

18          73.     Iron Mountain's decision to prevent Plaintiff from taking leave was a substantial factor in

19   causing Plaintiffs harm.

20          74.     As a direct, foreseeable, and proximate result of Iron Mountain's wrongful conduct,

21   Plaintiff will seek and is entitled to the damages described at paragraphs 24-29.

22                                      SEVENTH CAUSE OF ACTION
23                              (Wrongful Discharge in Violation of Public Policy)

24           75.    Plaintiff re-alleges the allegations in paragraphs 1 through 74 inclusive, and hereby

25   incorporates them by reference as though fully set forth herein.
26           76.    At all relevant times, the public policy of the State of California—as codified, expressea

27   and mandated by FEHA and the CFRA—has been to prohibit employers (like Iron Mountain) from

28   harassing, discriminating, and retaliating against individuals based on their_ disability/medical condition


                                                        8
                                              COMPLAINT FOR DAMAGES
    Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 29 of 63 Page ID #:29 ~
                                                                                                                  i


    1   and/or based on their need to take a protected leave of absence.
    2             77.     Based on the facts described herein, Iron Mountain's wrorigful termination of Plaintiffl

    3   violates the foregoing fundamental State public policies.
    4             78.     Plaintiff was harmed.
                                                                                                                  ;i
    5             79. :   Iron Mountain's wrongful termination was a substantial factor in causing Plaintiff's harm.

    6             80.     As a direct, foreseeable, and proximate result of Iron Mountain's wrongful conduct,;

    7   Plaintiff will seek and is entitled to the damages described at paragraphs 24-29.

    8                                           EIGHTH CAUSE OF ACTION
    9                                         (Violation of Labor Code § 1198.5)

10                81.     Plaintiff re-alleges the allegations in paragraphs 1 through 80, inclusive, and hereby
                                                                                                                  `
11      incorporates them by reference as though fully set forth herein.                                               'I

12                82.     Plaintiff requested copies of his personnel records under Labor Code § 1198.5.

13                83.     Iron Mountain failed to produce all of Plaintiff's personnel records in violation of Labor

14      Code § 1198.5(k).

15                84.     For this failure, Plaintiff is entitled to a statutory penalty of $750.

16                85.     As a further direct, legal, and proximate result of Iron Mountain's conduct, Plaintiff was

17      caused to and did employ the services of counsel to prosecute this action and is accordingly entitled to an

18      award of attorneys' fees according to proof.

19
-                                                 NINTH CAUSE OF ACTION
20                                              (Violation of Labor Code § 226)

21                86.     Plaintiff re-alleges the allegations in paragraphs 1 through 85, inclusive, and hereby

22      incorporates them by reference as though fully set forth herein.                                           ~
                                                                                                                  ~

23                87.     Plaintiff requested a copy of his pay records under Labor Code § 226.

24                88.     Iron Mountain refused to produce Plaintiff's pay records in violation of Labor Code §

25      226(f).

26                89.     For this failure, Plaintiff is entitled to a statutory penalty of $750.

27                90.     As a further direct, legal, and proximate result of Iron Mountain's conduct, Plaintiff was
28      caused to and did employ the services of counsel to prosecute this action and is accordingly entitled to an


                                                                  9
                                                   COMPLAINT FOR DAMAGES
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 30 of 63 Page ID #:30


1      award of attorneys' fees according to proof.

2                                            TENTH CAUSE OF ACTION

3                            (Violation of Business & Professions Code § 17200, Et Seq.)

4             91.     Plaintiff re-alleges the allegations in paragraphs 1 through 91, inclusive, and hereby,

5      incorporates them by reference as though fully set forth herein.

6             92.     The foregoing conduct, as alleged, violates California's Unfair Competition Law ("UCL"),;

7      California Business and Professions Code § 17200, et seq., which prohibits unfair competition by:
                                                                                     -                           i
 8     prohibiting, inter alia, any unlawful or unfair business acts or practices.

9              93.     Iron Mountain committed acts of unfair competition, as defined by the UCL, by, among

10     other things, refusing to produce Plaintiffs pay and personnel records in violation of Labor Code sections,'
                                                                                                                 ..
11     226 and 1198.5.

12             94.     Iron Mountain's course of conduct, as described herein, constitutes a violation of the UCL.

13             95.     Plaintiff was harmed and, as a result of Iron Mountain's unfair business practices, is

14     entitled to restitution in amounts according to proof at trial.

15                                          V.      PRAYER FOR RELIEF

16             WHEREFORE, Plaintiff prays for judgment against Iron Mountain and/or Defendants, jointly and

17     severally, as follows:

18             1.      For general, compensatory, and economic damages according to proof;
                                                                                                                 ~
19             2.      For special and/or non-economic damages according to proof;                               ~

20             3.      For prejudgment interest;

21             4.      For an award of exemplary and punitive damages according to proof;

22             5.      For reasonable attorneys' fees available under applicable law, including pursuant to

23                     Government Code § 12965(b) and Labor Code §§ 218.5, 226, 1194, 1197, 1198.5, and

24                     California Civil Code § 1021.5;

25             6.      For penalties and premiums available under applicable law, including Labor Code § 226;

26             7.      For costs of suit herein incurred; and

27
28


                                                              10
                                                 COIVIPLAINT FOR DAMAGES
 Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 31 of 63 Page ID #:31

                 1



1         8.     For such other relief as the Court deems proper.

2

3    DATED: May 21, 2021                        EQUITY LEGAL GROUP, P.C.

4                                                                                             ~

5

6                                        By:
                                                  evin W. Chiang
7
                                                Attorneys for Plaintiff
 8                                              ALEJANDRO CARDENAS

 9

10                                     DEMAND FOR JURY TRIAL

11        Plaintiff hereby demands trial by jury on all issues so triable in the Complaint.

12

13   DATED: May 21, 2021                        EQUITY LEGAL GROUP, P.C.

14

15
                                                              L     ~
16                                       By:
                                                Kevin W. Chiang
17
                                                Attorneys for, Plaintiff
18                                              ALEJANDRO CARDENAS

19

20

21

22

23
24

25
26
27
28


                                                       11
                                          COMPLAINT FOR DAMAGES
           Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 32 of 63 Page ID #:32
 SHORT TITLE:                                                                         CASE NUMBER
                Alejandro Cardenas v. Iron Mountain Secure Shreddin
                                                                   q

Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
            type of action that you have selected. Enter the address which is the basis for the filing location, including zip coide.
            (No address required for class action cases).

                                                                   ADDRESS:
   REAsoN:                                                        Stanley Mosk Courthouse
                                                                  Central District
    ❑ 1.tZ2. ❑ 3. ❑ 4. ❑ 5. ❑ 6. ❑ 7. ❑ 8. ❑ 9. ❑ 10. ❑ 11.       111 N.HiIISt.
                                                                  Los Angeles, CA 90012


   CITY:                                   STATE:     ZIP CODE:

  Los Angeles                              11A       ~90012


Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                          District of;
            the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)]. ;


                                                                                                                   ri


  Dated: May 21, 2021
                                                                                           RE OF ATTORNEY/FILING




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.
       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
        3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).
        5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
        6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
           minor under 18 years of age will be required by Court in order to issue a summons.

        7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
           must be served along with the summons and complaint, or other initiating pleading in the case.




  LACIV 109 (Rev 2/16)                    CIVIL CASE COVER SHEET ADDENDUM                                               Local Rule 2.3
  LASCApproved 03-04                         AND STATEMENT OF LOCATION                                                    Page 4 of 4
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 33 of 63 Page ID #:33




                                                                                            3o19-0ald.olt,00
                                                                              FILED
       1                                                                   ~~~~
                                                                             YAY U tlo
       2
       3
                                                                                       !~
       4
       s                        S1JPB[tIOR cOOIiT OPnffi STATE OF CALIIKRM
        6                              FOR TMI COUN'PY OFI.OS ANOl1L8S
       7
        8 IN RB LOS ANGMM 5t1PBRIOR i;:OtJRT ) FQi.9'1' A[NENDED GSNBRAL OtaDER
               ~,~ATORY ffi.S~C7RONliC F11~N0 ~
        9 ~ R
       10
       11
       12       Oo Daxaaber % 2018, t6a Loa Anadea Coaqcy Sopeaior Cotot rauWated doWunc tfUnB of aU
       13 docommu in lyptrod Civp cam by IftiMts iegmeated by attornoyt. Oa Saawacy 2, 2010, tba I.oa
       14 Aegdes (7wati► Sqpaia: Cbutt maadead abcuook tilbtg of all docummes QM ia NoR-Ooanple~c
       Is UaWted Civit cots by llBQxmc sapcesaued by astotaays. (CrlUbraia [tules of Cbun, rulc 2.ZS3(b).)
       16 AU elacuoNcaUy tllad docontffiba io E,imlted aad Noo4wq1cx Unllmisad aases ate subjeet to tbe
       17 fodlowiag:
       18 1) DEFII+IA'IONS
       19    a) 'rBookawk^ A bootasark lsa PDF documeat aavi8donW tool tbat d1owi do rasder to
       Z®       quic4dly locate aad oaMgaa w a dalpoad polnc of iotetaxc wlthja w docunmat.
       21      b) "EtfUa= Pbrlaf" lbe oHiaW eowt wabsite1wiadea a w$bpa8a refined to as t6c ekUag
       22         parW, thM 8iveslldp'nta swn to We apptoved Y:loc=aic Fl11oS Service Providots.
       33      c) `~et~tc Eavefoga" A~               tlavogii the elea~alc awrioe pretrldat focsnbmissloa
       74         o8doeommus to da Coucc for paooeseta8 ahicb may ccmtaia ona ar mora PDF documents
       25         nttaclW.
       26      d) "Bketr+onk FA{p8" P.kq~vr~ic @Wng (eiqfiag) i: the alsctronk uensmlarioa ~ a Cowt of a
       27         dacvmoot in elactroatc fom (Cdtfomla RWa of Catut, twie 2.a30(b)(J1.)
       28

                             t'WSP MrlBHM QHta8RJ6t.OR0l9t R8MANM    Y 6i=WNlCFiLiNQ Mlt CYlL
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 34 of 63 Page ID #:34




            ~~a~cim~a ~wo~t~ ~txocvo~vwa~ ~au~~vrr~u~ aaazaHtvts~

                p'otlWM:lisnoa oql uo olqrllul = sdSd3Ja uli al1 PM nm a+►1MW
                                                  yEsanp nuoara9op 9iQ Aumaorpola
     SaNl= mIpN allqad 'adMM ponarddl aoonr J0 00
            aJ salmd patla6u imcD " r4tp oAl=jp qlib 412PQAI Mad i pQnM ni umD aR,L
                                                                        mOoR altqad (a
                         'dSz18 pAcwh cm Omm unoD ap q1M+ ommp alU AMNowan
          on psqabu am qao6pp patvawdu'(NESn C[UVma'J io =Indl vNro]pa cs mnad
                                                                       -mudiq7 W1RansdalI (q
                                                                              mm ppl>,ifl
              'H9)~41SSZ'Z pin'bw ta'®4I'Z saIm'wr'J]o roIaNi1uoJ~'J) Pmm
       m ss pqg aq oi npio ui staowurinbou 9aIiIJ ilot ri* AjRm imm pw pnwwd A1PpImW aq
      unm (tipN=* U►W= >rAo mp m 1umnaap XaV waJ awrAp al Pusmag Pn
                                                                      WAawaeap ol MaUM
       'PoOMUPm'POM ti bW sWWM sNa PIA'QSI89 uOPM W'J
                                                                         quouu =J pp1 (•
                                                       oNiraa 3RRxraM xxaLvaKM
                                                                           VMWM.inld
                                                                    po 330100 jaPP=J
       uoltsallft ap jo smlpn8w hummop omosIuii3a Cri ja snowl
               'sluoj Ilt satipsud 3mi1 3=J momP ipft Y ~1~+~ ~~oQ s14~°dn (q
                                                                                  q 2 al
              'paaaoaP matRiIP mmm Dip nl s2lP".oi tuaatt2op siPIIuueddq .w panau
                                                      sd nall oloo~aan uY ,VqpWH„ {6
       saM pqm gpAPmlplp auotuag srrrae Mrlp lalpinc
                                       -PavmsNoa:aro.wV alp mmM oo qqm umW*A9
                                           tm Vp1vplo= AI!**ol jo oa poq+m smd                 11,
        Fa*PR m pin+ , -vo pow Wwm oNWpo[a

                                                                   Ao'(ZXq)
        opvn*]o WIq MwalltwD1o'(B)wMlpqm'QSI89 im!ow *M mm=w
                                                 mpi+ipqm'LI wtm wMaawd llAID
         uaInMPp'9'Oi01 Vo!aw pu*'bE palm'(£)(ql



                                                                       Iu aoplwqra aT al
          an ss >oa pm jqg ujaoq=a mpjcApyaq w a: taop dS3gs*WA!{
                                                           0p M sontoa= seM I(Maa Ja nnsmd
        'uao, aqi rn aopslMsu*nm 103 AUed u maJ Ibqg alM40
                                                                         zal8d nwapnoln (a
           v!i (dS3m nmmmd arawas 8aw a1awm18 W enpNwd wWmB

      QO'fWuD'itoL
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 35 of 63 Page ID #:35




                                                                                                20tl4FJU1400



       i       d) D000uwm ia ltetated Cues
                                                                                   pcats+l for tfWt ma type If
       Z          Docoments ln Ral"eascs murs be elaetraalatlly Ned In t6e "a=
                                                                                 of wbsehar tk e= hu
       9          elo~4oaia tiling bu baan Impfameaiad ia tbu ax typa. rapcdless
       4          bxa rslstod to a Civil aasa.
       s    3) 87®MPT LJP1t1ANT$
                                                                                 aW lltlgM aro MaDpt
       6       a) Pamat to CalifomGt RulaQ of Couut, eald=(b)(2), sa1['a9peaA
       y          haa ttwndssay otocYtoatc iWai rcqutramattd.
                                                                                     aad COoraia RWas of
       B       b) Pnntuiat to Code ot ©vII Pcvoedaca vxdm 10Ia6. aubdlvkton (+l)(3)
                                                                                          stiaa to bo ex:usal
       9          Couct, ntle Z?S3(i►x4). my party may maka epppcdlaa te tbe Cau:t asgtie
                                                                                      by coovaatiad
       10         frm Nins dxnmeats alecttaaEcafly ad be pennitted to 810 do®araaau
       11       ams!f die paNy sboovs uadue hacd:hlp or sipitmt prejudka
       IZ 4) EXRhlPT FL1NtiS
       13    .) ~rae followlag aacaaienb sb~t ~t ba ~Stod cia~rank.uy: .
                                                                                r pumt" to Oodo of
       14       1) PmztAplot3► CMlleaps ar Chatleayes for em of s yudlaial o8ko
       15               CivQPkoceduta sections 170.6 or 1793;
       ls          i!) Bandslundccta!~Iag dCuateats;
       17          15) Tttal aud 13videatiuy lieoing hchibtta
                                                                                         intat InoltWln= ku
       18          iv) Aay et puta appllettion that u Oted coactitteatly wltb a new comp
                                                                                                    ouso; a ►d
       19              tbet w1A be b,wdled by a Wttu atd Rotvm depatmsnt in tbe Moak eanith
                                                                                               lkatioasbntEba
       20          v) Documeotsaubti®ittedacqdidoilyuWerwA'Phaictwlaa~tloAorapp
                                                                                             or eppliau~n to
       ZI              ateatviatully &!ad Acatuta3y oepy oift decaonlwly fited motion
                                                                                                    aats
       22              submh dammsatx wadltionWy s>adwsal must bo ptavlded with tbo doeam
       23                sabmllted candailoadlyunderseal.
       24       b) Ladpcate
                                                                                r aaved coaventionwily ia
       25        Doaaneatsataebed to a Notko of Lodvaeat aboll ba lod=ed meilo
                                                                                Alad eleaboniaslly.
       ?.6 pspw forla. TbE actasl docummt cnsld4 "Nodca of L=odament," studl br


       21 1,,
       28  /!

              ~!                          ~`RA1.OR
                              t'li~TNl~P~D~                 R& MANOA'lnitY EL6CIRoMCwLIN~POACI~
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 36 of 63 Page ID #:36




                                                                                                 7Qt4=41440



                                                          YRaCEDtRES
       15) ELEcrRONic PD1[+Ta sYSTBla1 woRICNc+
                                                                  mgUttatlon iniotmuMtt [oc poaoas
       g   Elceeioata Alia= sravica pravidess wmt obtWn sad mutop
       3   wd mtSdaa eiamrottluall y t11Ug with tbe eourL
       4 6) TECM+IICALRBQOlRW4MTS
                                                                      textsendabla for" Whtu
       5    n); glectrowdo documrals iaust be nWdmideWy Sled itt PDF,
                                                                          buga.
       6        techaoi0&vly fr.uibte withonl impeiraaart oNhe domeC:
       7      b) 't'ie t0ee of eoats= fvc aay flbg amit ba boobwioed.
                                                                                      s afsarvice, ind
       8      a) Fdcteoota dccwttaoti, iacludiag but n®t Umitod tc, dec6vattoak pmtai
                                                                               CdL%mb Rulas Qt Gbutt, tole
        9        ax6lbitg, mtaR ba boolduedoed withia thm dooumaat pnraem to
                                                                                 pRga of assb booltmvlcad
       10         3.l110(f)(4). Bleoaonla baakmuukm no iaclode linka ta tlo fiet
                                                                                    nurlc dtlss tbW IdoatlFy Ihe
       11         Item (as.atLtbNs, declsaidoas, dspmltior, enetgtc) aod with boola
       12         booimdm=ed1tem tnd bt4afly dactbo the imta,
                                                                                            e, but ato ttot
       13     d) Ausdwmts a p6mury doomem wAtit be booWttarlted. Eurmples imlnd
       14         Sbaited p0. the [oflowings
       1S         1)   Dapodtioas;
       16         fi) DNWWoaa;
       17         !ti) 6atb[bkt,(iacludiogexhibis todecle:adonsk
       Is         1v) Tooniia (Mufts«ces" W" wocripft
       19         v) Poiau md Audmddo;
       20         vi) Cltiuiau; ortd
       ZI         vn) Snppotfiog 8tieb.
                                                                                        Is somgy
       22      e) iha flt'tayperlisis wtthitti docamaats*ltWiug dt,ci+tumus od mtWblts)
       23
       24         Awomm3►WgDocumeat:                        :
                                                                                      lly111ed u suqrsrate
       25          Bucit docomaot scumpanyia8 a uta8ie PkRdinB must ba eleettatilce
        26         di*al PIlPdowrttonL
                                                                                                                   '
        27     g) Multlpk nar.umeats
                                                                                        apa ouKtioa
        28         Maldple dodmwim Nuia6 ta ona aqecan be ttpioeded 1n ®tta atvd

                                                                                          rltdNOE~RCtYL~~              I
                             !'1R3~'AM~QENF~tALORtI~RttBbANAA7+0~tYEtBCiRt~C
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 37 of 63 Page ID #:37




                                                                                                2o19•CEN.OlA6oD



       1      b3 Wslts astd Abstricss
                                                              alacaoNc eevelopn.
       Z         Wdts anl Abstr= must be subrnitmd as a apmta
       3      i) Sesled Doenmonts
                                                                          uaer sa1, tboso daaunmo mustba
       4         If sod wbm a judolnl oHloer at+dms dacoasents to ba!1lod
                                                                     4); the but+dan of awunWy det1pliag
       S         61ad datcoukally (naiau a=pta3 nnder puigwpb
                                                                            b tbo subadWug pany's
       5         da doaamaits as xded at tbe tluro of aledWnic sabaols:Ioa


        e     J) Rehetlon
                                                                    dio aubWtdag pucy'a neapaaribNity to
        9        Fmom to t7etlEo+ala linio of Cm4 evia 1.201, !t is
                                                                            s of minorti ustag t6s Is$t %
       lo        redsaconQdentlel iafotaudon (mb es nslnS iaicids Qor asne
                                                                           of tirtb) to tlut tWe infoimtdoa
       I1        dislta of a eodv Kaaity anaW, snd usiag tha ycar fordste
       12        sbilt ot ba pubtlely displsyod.
       13 7) ELCTRONIC PL1NO SCREDULE
       14    s) pqled Dnta
                                                                              12tOD ata sad !10:59 p®
       15       0 My documeat:eeaiv®d slasYonteelly by d►e eotut baa►esn
                                                                                  if uxapW fnr i0ing. Any
       16           " be doerad ta bave beae offeCtivdy filed oua tbstt eoust dny
                                                                                   to iuve bean atPoettvaly
       17           doammnt rexlt►ed aloctrodcmtiy on n nm-mat day,14 doansed
                                                                                      ~ nb 2.253(bX6y; Code
        i8          6fed on tms mott c= d&y U aeoapecd. (Csllf=4 Raios of Cana
       19              Cl% tfor.1 lOta60)(31)
                                                                          , if a dtgitd doaumat 1s not Oed !a daa
       20          11) Kotwit[wendin= n:ty otlur povisioa of 113s ardar
                                                                                             aw tiet ts net the
       21              coutsa becaue oF (1) w tntenuptEon ia sorvtM M a tnaunissinn
                                                                                            tecdpt, tha Comt msy
       22              hntt of tbe trwnomtttnr, or (3) a ptoomsing fidtoue tiast soom altix
                                                                                              a dxiaWon foaCoan
       ?3              osdes, ait6ar on b oarn motion or by notEood tna:ton suWtted wub
                                                                                           daowmaoat'i H1taSdsts
        u              cansldmtion. t>1nt tbe donnmat be dsemed Ned mdlor tbat tha
        25          cafta ts dle sttempted oamsmissIoa data
        26 1) EX FARTB APP=TIONS
                                                                                  tookaliy Md no bw
        27    a) Ex pttc sppticsdoas nd vl docummu in euppost dta+eof mm be elect
        28       t6aa M00 sin. tha coutt day Wq@ihs cx puta hesring.
                                                                  s
                                                                      Y~NiCM               WGiOttCNn.
              .~.~~,~•        t'IRWAMS{VdgR08H6tALoltDERRl;1dANDA'lOR




                                                                                                                    9
    m ~ `~'' L'' ~ ~' ~3 ~ b ~ w y a~ w i. w ~ « `o ~ ao y a ~w a w ~ •--
                               p                                                                                             v
~                              v
        a~              as,    .' ~              %no
    e                                                      '~~'
                               ~                                                                              .»
             "•
                        a p
                          ~~~
                                                                  ~               ~           Q ~,~
                                                       ~ ~`            -•             ~       ~   ~ I ~~~                        ~
         ~        e            ~                            ~~                                      ~
         ~
                                                 ~s~                                                                             ~       s
                                                 $          ,~              ~         ~ ~ ~           g- ~ ~
                                      ~                ~                    ~         ~~                 ~
                                                                                                         ~
                                                                                                           ~.~                   Ff'
                         s.                                       ~                               ~.~              A
                                                                                                    a ~
                                                                                                  ~
                                                       ,    C     P         C7        ~       ~   ~   .            ~
                                                                                                                   ~•,           ~
         ~        A                   ~           ~




                         ~`                   '
                                           •e e
                                              p                   •-                          ~                    S
         a               ,,.                                                                                                           •i ~

                                                  ~                         -~.       ~ ~`            ~                  ~       ~ .~
                         ~. •e



                         ~                _ lr
                                                                  r.                      ~               ~
                  ~•/                              ~




                                                                                          ^
                                                                                                                                             rr   ~
                  .a.                             :
                                                                                                                                                      Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 38 of 63 Page ID #:38
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 39 of 63 Page ID #:39




                                                                                              ZD114001400



       l 1) 91CNATUtt89 ON BiBCntt9N1C FQ.II+1G
                                                                   p Itm ba la cmopftca wlth Glifolaia
       2    For palposas oE thls Clrmalai 0idar, a11akekoata tilia
                                                                    to dncualeats fRed wltbla the Civil
       3    Reda o[Coual. wla 2.237.1Lfs Goad Ccda mpplla
       4    D1v113oa of tba Los AMgales Oovaty SWrlcr Cowt.
       5
                                                                      ►low etdat nfalaf to elauaaic E111a3,
       6         Tbb BSt Ametulad ®naW pcdar apamdo asy plet
                                                              untlt otbrftwlsa oRdmed by tha Ctvf!
       7 aad is eRativo iaaroadldaly.sud 1s to mmula In e[hct
                                                                                                  _
       8 ~SupwWzing Jad3e and/ar Pmidia3 Jud3e.
       9                                                                r

       10            Msy 3,2019
                                                                Tf pq
                                                                            ra:  ic

                                                            i      G BRAZRY
       11                                                    P~idlaylldd~e
       12
       13
       14
       !S
       l6
       lT
       1® '
       19
       20

       al
           22
       23

           24
           2s
           26
           27
           28
                                                             z
                                                                        tYM=RQMCFRiN~E~i~tVN. ~~
                              FMSTAblBiQDtICQtNBiIAi.CtOEltRBMANI}A'iD8
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 40 of 63 Page ID #:40




                               NOL.UNTARY EFFlGBW UTlCi/4TlON STIPUUlT101a8

                               re EadY Omwftwmsi M"Lqu eUpuletlolt. ®1n;avw
                  .         Resokt8an 9ffpWefton, and AAottans in L #Mns etipotaWn nrs
                            vduttsry dpubtlans e*rwlinlo bgl ihs pwlies. Tlw pwUes
                            may anler tnlo ono, lwa, or sN lhtee or the dtpuWb=:
                            homveri theY otsY nnt e11er tlu spprdmllans am wr#len,
                            loscauss Os Coui wenls to anws UnOba" a1epppolm
             WMA            INOM lsgpthbm ore mnent to aranme woperaian
               +.►
             w              ~aen iha paft anfl b ssslat in r~np lsnton~ fn e
               ~`~ZOMU
                        `'~ mnnnsr tlW pWmoR" econaarb cm rmWNon end jutodw
                     ,.w.~
                            NAda~tq►.
             Ir-=et                                                      f1M 808/ of
                  '~              T/99 kkWGi9 OWHJboOrlbf afldlDfn
                               prwavtlnp eftfamy MNpft iad a* Ad eoa/Jsel
                               carsldar uft lheaa B*Uwbw as a vakmfery. woy ra
                               pro=W oarrtmtrr*ab►ons and procekm arrmng catumel
                               and we fhs cotst to faHyieacJw tsswa lh ittalf csass.

                                ♦ Los MgNss Couaty BMr Assadallon LiNPtlnn 9vWonA
             iVAMQONWID
             ad...s==d
                                        41.os Atlplsf COunty B•rAaodallon
                       ,                llbor and Empkymmnt Laor Ssction•
                RiS.
                    of
             ~'~'•~•~+w~'          tCoavnnorAgomsys AaaaabHan of L.cm AnBeiesf

                                       *Soutlrorn CNitornis Dshmv Counsa##
                       ~
                                       OAsaoeiaqon of BusiUsys Tdal Lsw"*
             ,.
                                    4CaMorni■ Bmploymontl,aw" AssoclalioO


              Low=~~i~
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 41 of 63 Page ID #:41




                                                wlealoM..e




                      StnPUt.16Tt®N-OISCCVERYRBSot.t!'tyoN                       I                             I
          I

              7ft a4lp%ftti+an Is Mhndad ta proWdr a kd aad inforW   toottedon oi dfsaawry Nsais
              ~(l      ~~ p~~otic sad an tnibr~s~et      eanfinn r.a wtth t(N Court to Wd (r~ tfa
                                ~
              7hs parttas aatea tlmtt
              1. Ptiot ta tho dkaovaty a"fth thk acUoWu tia dlaaoat y motJoo sha0 ba Ahd or tanW unka
                 qw ato~ patty Arsi matoea a wfiten tsquast Wr an tnfaml  Dlcavwy confarem ptnsuant
                 toIfo Iemes af Oh oBpnteOmL
              2. At Ibe (nfaenat E?6saoveil► Cooierunca the Cawt wAi eoulder tfw dkputa pn=nW by pwba
                 and detsrnde: whslhar It a:an be as"nd bfamwGjr. No1Mng eat fodh WaTn wit        pcadude a
                             muft    a taeard  at  tlw aondusi m of an Mfapnal t)isaavw y taonta►amce, efhar
                 poft ko

              3. FobwlM a naaonabis and good toph attaapt at an Iniamd rmluQoa of aaft kays lo be
                                             ao
                          r Wuty► mey tequ~si InfoinWl Ofsrovar y CmNetanm pu~d ta tl~e tdlowL~p
                 p
                   8. ttm petty1rq~1g ~ ttdormtl Rkcavory Caa~feteaai vrlF>:
                     I. fi%e a Requegt for MWtmal DOscavaot+ Conferona vWM 11te NuKa ofMe on ft
                            spprowd torm (copy atladasfj and d*var a aowissy, exan[om+ed copy fo iho
                            asOgned depafinait,
                      if.   fnc>vdo a tuiet su~maary of the dfapute arsd apadry tta► rak[raqnaatsd; ¢nd
                      L     8a+ve fhe oppasMp pedy pmuw+d ta any t+ulhodzod or aWeed malhod of servkey
                            ttmt tuiwres 1#aet Io appcft paty receln the RecNest Tbr intamel Dhoavor
                            Cwfemnca aa bhr ltan tlee twri ast1da'► foltwft Ihe ang.
                     b. AnyAuwwr lo s Requnt lor bdomsat Ofacovegr fionfanam nwsl:
                       t. JUeo be ded op the appowd lam (oopy aMrctmdk
                       i.   Inolnda a 6rtef aoauaeryafwhy dwmqtnoted nllotsttiotdd be dergmt
                         eent           ST1NE't!l,1lTlON—OISCOV@RYRI:SQt41TtQM                       yy.lrs
              r:~e#rr~ruN
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 42 of 63 Page ID #:42




                                                                                              end
                     IL      es!Wd wM~t two (2) aourl days oi cecNpl oF Ihe Requesk;
                      (K 8e arred on !hv appaMO perly                        l lo sM► ainthodZtd a e~Qd upot~
                             asd~od of s~vta lhet as~rss       ~                      pwly n cal ree Ihs Mswat no
                             Mbr tlun 1!u wxl aoat dey PoYowlnp tlte o         .
                                                                                            l4cn~ ~ sWtlu~tenEs w~t
                 a No odarP~Os. ~dND bul noi >irn!!ed to sxhIDSta decl~ra
                     b® socapted.
                     9                                                                                  BIY
                                                      a  e~~       a~.:~st,        ~        s l ~  t~s deasM   d
                                                                                                              a~
                       ~i ~ Q~ysfi~
                 d wi1hT,                                                        pstllse  w1t  be  noNed    Wtmtha  r ds
                     been denisd. !t ths Cowt ezls on Uo fto4wa.           the
                                                                                            or
                     I!~
                     ~         ~ > ~ofth~&~ter~~                    GtKi~.~~deh n►ua~br wi~d~ ►t1►{~)
                     dsye otft Wo of ll» R4quesl ror Inlmmd takoovery►Cantermqaa
                 e. If tlta confetencs ts not 1n2ld MUtN M" (20) days ot thosnl              lAIm of tbs Reqttest (t
                     Mdbmet i>lmnly Confatonoe, unlers           s*rde    d  by   aWm           of (hs pwtlea and Uw
                                                                                                                 ta ioae
                     CoA Mm dts Raqtaeel for Ihi Info~aal Etbeavey Canfenum shsll be deamed
                     beetit deMed st t[nt  Uma.
             d. If (s) tlw Caunl lras danled e amde»na or (b) aa of tis,1lm dosdYn                es sseave iw axp4od
                 wBhm ih Caud        ttisrkg saoed  a(c'th  e Ntamm  l aTstn      a  Don(en    nee b oorsmod *%fioW
                                                               s         ymo9      m   to sddte  u  trmolwf tssum
                 radftlhe dkpubr.11wa a psAyrney on aavro
             8. Tft pa+tbs               ftuaFlsr s m !hN the IrnM for mefft e moUon in tampd                    or othw
                                                           dete  of INing  o(  the   ReWe    d  tar  Mtarme  l Diseove  ty
                 ellceovaey rnallott toRbd trom lhe                                                   J20) deya aW fhe
                 Corifirona unH (s) tbs mqueet Is denfed or deerud denled or (b) lwenly                                  d
                 Ninp of Eha ReRuaot for (eftmai Olsoovery Ceftenaa. whiclrowr I. eedkr. wJess *dende
                 by ordsr oflfi.Caul.
                 ftbt tbe tntsMknft artt! Inlent ol Erie parffes fhel ft st;pufetton rlssll,          for oaA tkCovwry
                 c!kvule 10 wldch tt sppttes, tats6lWn s Wrift mema           daMg      s•spsd   0a  Isler dNe ta whldt
                 O" peopoea   idtnD ta  dwAo    n*g  sr ts4uss  tt* pady   isq#  Ihe respon  din0  psrtt► tum   s9raed ie
                                  lhe ~aesninp of Coda Ctrn Rraced      ws  tentlor  o  203D.31 30(e),  2031~Z 0(c}~  snd
                 t~~
                 ~
                                                                                                                         g
             t;. Notlft fmaln wM pmdude eny perl!► trom epPIft ex peds ior opproprtote mUoL Nciadk
                 sn oNerdqneft tlme for metbn     s       to be hewd   eanam      bp  dioo0v  efy.
             T. ~p ~y              kn*wts thft s7ptde1lM by gift t+aly.ons {21) dsys aotke of lntent to

             t;. Reternnm lo `deyd' nuaet a[rndat dsys unte:e ctlsmisa noted. If the defe for            petfonet~i
                 any sal pwwanl t® thts sllpt~btton faits ans 8sbudsy. Sw~y       ar Court l~o3kisy . tl~en tk~ enme
                 fal perloRnlrg that tid shet! ba eRletid ed to tha next CmM dsy.



             ~M~.•~+wnl                  STIPULA7iGN — IHSCOVgRY RE80f.UTlON
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 43 of 63 Page ID #:43




                                             ~

                                              'r

                                              y
                                                       PilimwRwwmvm-


                                              y

                                              r
                                              :




                            STJP"T10N - E?19COV@RY RNS01.UYlON
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 44 of 63 Page ID #:44




          aA s dw                                                          am    PA
                          pN1L#Y~'liltriGtL1ZHV02lo A_~ ~ NotiYtlidtLs ~
         .
           n suolldm mip jo jqwpw roMd                              NII Aqo* Pus
           "bPM suoWMF POa80s D"u ol AW"Apuosm Mw"aoll Upamm um 'e
           m AMMP iMa 'Mo PMMMU e 4P► PaPP0At 04 pinop GM BIA UMW► JO JViim104A

          ta~po y ~Gno~ Pw~         s1o~t~11p ~ ~~ Jl'~11'aq p anq Ogapa0 y
            *Wwaft A1sasodqdjck ---        aWd*tad1npwUUMN e NeMOp IottaPPMJn
                                                    iotl ummuRmp Amlodwwg 'e
                                  4uwwpnt Q AnuolMMw snuaWmiol       ~~
                                           o! ~i4~~ ~A ~ P~i11~~            ~II 'P
          ~ ~ 'W ~u~t+~l e a 1R ~ ~ ~
                                      !wssauil+iA MbmnqNl Mi"Lw Pw semls Nampa '4
                                                                            ILWW.
           pwsAlwvw aq pproo lSuaaw auwsp4n+ ia jadu Pun 'mom p*Rw 'iadu swd
          io "WA im'on A* Pmd 6 W.wo. ~                     A m ~If~ W l~
          ~a~•~~~«~aa.~~ ~~I~a~w                                                    A
          lo ~        P~pLq
                         t~ek~ p Ppgo 1Mwo1d al               mWA Jew WAM P!AR
          ~~~n.+~,~wop.w,~v ~ ~ ~~~    a~,oq
          ~au'an                  ~apa•~r~~pp*m
                          i•n~+~Vtow~Q~l
          Apu.wi u. ppm 'puwte pi anN MR am Pm a{I Aic%* lm a iWAAM+                 'R
          i4 PN►Aw 04 up mq aWI Xoumm dupqd 041 G&mpA q Kom ptV
                                                * 9~1pJ aA+~o Wa o~e nq e~r.~y~ A+A "
              M     _                                                               LL i
          ~iA~ ~              ~~           ~ ~       l~+I ~ I~P~ ~~ ~~~
                                                                      W11soft eemw olt
                                    '~tl~l~ ~s i~~P ~I ~p~d NII1N~ al p~ t~a~eQibi ~JI
            a!a8np 81tsa ua {e wMed Otp11uaus ~tdoo~ ~aw ol i~p~q ~I ~~Plt
                                      9N!1'iM'illtlOIIYZIN1f E1t10 A'RsWl " NOLLVNldlt9




                                                 a.wpwv"e.,



                 on,1N0   .
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 45 of 63 Page ID #:45




             i




                               •
                    ~I




                                                  ~
                               ~~.
             ~




                    ~




                                                  ~
                                                  ~
             j




                                                  ~
                    ~~ •




                                             ~

                                                  ~
                               <
                           ~




                                                  •~~~
                       ~
                    b




                                                  ~~




                                                             015
                                                               $
                    ~




                                                         ~




                                                                    N
                    ~
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 46 of 63 Page ID #:46




                                                     {
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 47 of 63 Page ID #:47




                                                                                      evldah0uy
             'thls stlpWvtian ta intondad to provldQ fm+t and int'otma! reuatuHon ot paponRmlt.
             iasesva.ehmudh dppnt ofiet4 ta dvitne and ftauss moh Issavo end Ilndt

             T!w pates oqrm that:
             °1. At leed     days beCoro Ro Nmi sSatas ooatlaensm, eaah patiy vA provide a$ a9ar
                 ~es wih a ilst wntah~np a cnm pemprsph fxplsnaSon of {aaalti pop sad mollon ln
                 ~~ ~eh o~pnragmpfi a~itatm~ ~~Ute                  autrstana at e s1te~la prapowd
                                   Ow          or
             2 ThQ pWlss thamlter wW med and coitfar, etlber In pervon or vla tefeoonfemce or
                 vldaaoonlKenca, oonoamb+g aN pmpoaad ntoUans ln Mnbe. In ltW meet and eoNer. I!m
                pacilmvA determine:
                e. ftuft Ihs patliea can zUpftl® to any of iha proposed motloo. If the patfos io
                   at.A.ta, lhq may T!1® aOptdadan ond pWaed ordecvO tlw Caurf.
                6. VYltoqwc any cf lhe            motiw~s an be b~laf®d as~d Bubmigmd by m+eans ot a
                   almrl ~Tat sd~+a~nt~io ~.        For each mooan wWnc an ba stdd o d try a ehat
                   Jotnt abtement of iamk a altod JoTnt statemeM of iaaues mual be tqad wHb the Cotnt
                   10 days pttar tti ths ftnal Matua oont'erence. Eaah ddrs poNon of ihe ahoA jdnt
                   sbtament of ttwRs rnay not sxwed 1luea pep®v. 'f he patllfs wNi maet and eonimr to
                   agnen on a dala and mannar tor eotchanpinQ ihe padles' wapact6re pa+iloeu at tfie
                   dctt Joint sfalaatant of lsevaa antt we ptwm 1'or Mng dw a" jdnt etatemo,et oi
                    ILweL
             3. N pro        ana~ons In Omfne Qiat e~re rotelther Iho subjeci of a sYpulaitoa~ or 6~t~ed vio
                a sI+ottJ~etatemwd of iswa wlN be tntand end Aled In eccordanse w!W Ihe CWomla
                Ru1ea of CoiM and tha l.aa Anpatea Superiar Cout Ftu(®a.



                 ~~a~r           S°rlPIfLATtoN ANo oRDt:ft.. Di1o710NS tN LlMINL                    tip sr:
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 48 of 63 Page ID #:48




             In roltowtng psrd•s stlputeca:
             am:
                                                    ~t.l         iT•:~              i ~~
                                                                    7:=i'I.~i;i~=::i_'1
                      oypz-mprjFnwmm!
             d~
                                                            T'     •:~L'           _ 1t,Tt.
             aft


                                                                               Y   ,T__
                                                                           •              ~~1




                                                     io
                                                                                                    ~




                                      !
              O~Nc




              TNE ODIJRT SO ORDERS.
               Dme:




                      .




              we=v+al          $TPlKA'fiON AM OtDER - MoTtONS iN U[diNE



                                                                                                t
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 49 of 63 Page ID #:49

      ~ntul
           tpfi
     a
                         Superior Court of California, County of Los Angeles


                                                            ~
                                   ALTERNATI'UE ~DiSPUTE RE50LUTION a~ADRjr
                                             N~,F~ . ~'r
                                          ~I~,~
                                            ~RfVIA       ~ ~ ;' PACKAGE'
                                                     T'IC}N
 _                         ~                                      _        -                    NT:,
    F
THEPLA                  MUST SERVE THISJADR~fiV~ORIVIATION PACKAGE"ON~EA~PARTY WITN{THE COMPIAI

:CROSS=COMPtAlNAN7S must jserVe`thtsEADR~info~mation~Package bn!anylnew~par,ties;~named'to~
                                                                                                                tfie4action;
, with;the~cross .complaint: ~              ~




What is ADR?
                                                                                                  ADR are negotiation,
ADR heips peopie find soiutions to their legal disputes wlthout going to trial. The main types of
                                                                                               erence or computer, it may
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconf
                                                                                                    beiow.                      '
be called Oniine Dispute Resolution (ODR). These alternatives to Iitigation and trial are described

Advantaaes of ADR
   • Saves Time: ADR Is faster than going to trial.
   • Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
                                                                                         voluntary ADR.
   • Keeps Control (with the parties): Parties choose their ADR process and provider for
                                                                                              by phone or oniine.
   • Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices,

Disadvantasres of ADR
                                                                                                    and triat.
    • Costs: If the parties do not resolve their dispute, they may have to pay for ADR, Iitigation,
       •      No Public Trial: ADR does not provide a pubiic triai or a decision by a judge or jury.

Main TVpes of ADR
                                                                                                                       with a
       1. Negotiatlon: Parties often taik with each other in person, or by phone or oniine about resoiving their case
          settiement agreement instead of a trial. If the parties have lawyers, they wiii negotiate for their clients.

                                                                                                    evaivate      the
       2. Mediation: In mediation, a neutral mediator iistens to each person's concerns, heips them
              strengths and weaknesses of their case, and works with them to try to create a settlement agreement that Is
              acceptabie to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settie.

                       Mediation may be appropriate when the parties
                         •    want to work out a soiution but need heip from a neutral person.
                         •    have communication probiems orstrong ernotions that interfere with resoiution.
                       Mediation may not be appropriate when the parties
                               •   want a pubiic trial and want a judge or jury to decide the outcome.
                               •   lack equal bargaining power or have a history of physical/emotional abuse.



       LASC CIV 271Rev. 04/21                                                                                     Page 1 of 2
           For Mandatory Use
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 50 of 63 Page ID #:50




                                 How to Arrange Mediation in Los Angeles County

      Mediation for civil cases is voiuntary and parties may select any mediator they wish. Options include:

           a. The Civil Mediation Vendor Resource Ust
              If ali parties in an active civil case agree to mediation, they may contact these organizations
              to request a"Resource l.ist Mediation" for mediation at reduced cost or no cost (for seiected
              cases).                                         I




                     •   ADR Services, Inc. Case Manager Elizabeth Sanchez, efizabeth@adrservices.com
                         (949) 863-9800
                     •   JAMS, Inc. Assistant Manager Reggie Joseph, RJoseph@iamsadr.com (310) 309-6209
                     •   MediationCenterofLosAngelesProgramManagerinfo@mediationLA.ore
                         (833) 476-9145
                                                                                                     They may
       These organizations cannot accept every case and they may deciine cases at their discretion.
                                                                                           these organizatio ns,
       offer online mediation by video conference for cases they accept. Before contacting
       review lrnportant information and FAO,s at www.lacourt.ore/ADR.Res.List

       NO'1'E: The Civil Mediation Vendor Resource list program does not accept family law, probate or smail
       claims cases.

           b. i.os Angeles County Dispute Resolution Programs
                                                                                                                         1.odf
                https://hrc.lacounty.Qov/wo-content/upioads/2020/05/DRP-Fact5heet-230ctoberl9-Current-as-of•October-2U19-

               Dayof triai rnediation programs have been paused until further notice.

               Online Dispute Resolution(ODR). Parties tn small ciaims and unlawful detainer(eviction) cases
               shouid carefully reviewthe IVotice and other information they may receive about (ODR)
               requirements for their case.

           c. Mediators and ADR and Bar organizations that provide mediation may be found on the internet.

       3.Arbitration: Arbitration is less formal than trial, but like trlal, the parties present evidence and
       arguments to the person who decides the outcome. In "binding" arbitration, the arbitrator's
       decision is final; there is no rightto trial. In "nonbinding" arbitration, any party can request a
       trial afterthe arbitrator'sdecision. For more information about arbitration, visit
       http://www.courts.ca.eov/proerams-adr. htm

       4. Mandatory SettlementConferences (MSC): MSCs are ordered bythe Court and areoften heid ciose
       to the trial date or on the day of trial. The parties and their attorneys meet with a judge or settlement
       officer who does not make a decision but who Instead assists the parties in evaluating the strengths and
       weaknesses of the case and in negotiating a settlement. For information about the Court's MSC
       programs for civil cases, visit http://www.lacourt.ore/division/civil/C10047.aspx

        Los AngelesSuperior Court ADRwebsite: http://www.lacourt.ors/division/civil/C10109.aspx
        For generai information and videos about ADR, vislt http://www.courts.ca.eov/proerams-adr.htm


 LASC Clv 271 Rev. 04/21
 For Mandatory Use
                                                                                                            Page 2 of 2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 51 of 63 Page ID #:51
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
 COURTHOUSE ADDRESS:                                                                                    FILED
Stanley Mosk Courthouse                                                                        Superkir Oburt ot O~alifvrnia
                                                                                                 Couniyof lot},A:ngalas
111 North Hill Street, Los Angeles, CA 90012
                                                 i
                                                                                                    05121Q021
                                                                                     RitsiiR Cu`r.r,'=mms:wti0Fcx'S d
                   NOTICE OF CASE ASSIGNMENT
                                                                                                        N. A3t,ratez
                                                                                         BY.
                          UNLIMITED CIVIL CASE



  Your case is assigned for all purposes to the judicial officer indicated below. 121STCV19144

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE               DEPT      ROOM                  ASSIGNED JUDGE                    DEPT      ROOM
   ✓     Maureen Duffy-Lewis                38




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court 1
    on 05/21/2021                                                        By N. Alvarez                                  , Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
      Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 52 of 63 Page ID #:52
                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes ~
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.                                         ,

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUSCONFERENCE.
A status conference will be scheduled by the assigned hidependent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS                                                                                                                        ~
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a parly,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Comnlex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




                                                                                                                                          1
                                                                                                                               `




LACIV 190 (Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMIITED CIVIL CASE
LASC Approved 05/06
Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 53 of 63 Page ID #:53




                        EXHIBIT B
             Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 54 of 63 Page ID #:54
Electronically FILED by Superior Court of California, County of Los Angeles on 06/23/2021 10:32 AM Sherri R. Carter, Executive Officer/Clerk of Court, by J. Tang,Deputy Clerk



         1       SEYFARTH SHAW LLP
                 David Rosenberg (SBN 292094)
         2       E-mail: drosenberg@seyfarth.com
                 Michelle Zakarian (SBN 327628)
         3       E-mail: mzakarian@seyfarth.com
                 2029 Century Park East, Suite 3500
         4       Los Angeles, California 90067-3021
                 Telephone:    (310) 277-7200
         5       Facsimile:    (310) 201-5219

         6       Attorneys for Defendant
                 IRON MOUNTAIN SECURE SHREDDING, INC.
         7

         8                                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
         9                                                               COUNTY OF LOS ANGELES
       10

       11        ALEJANDRO CARDENAS, an individual,                                                    Case No. 21STCV19144

       12                                     Plaintiff,                                               HON. MAUREEN DUFFY-LEWIS, DEPT. 38

       13                    v.                                                                        DEFENDANT IRON MOUNTAIN
                                                                                                       SECURE SHREDDING, INC.’S ANSWER
       14        IRON MOUNTAIN SECURE SHREDDING,                                                       TO PLAINTIFF ALEJANDRO
                 INC., a Delaware Corporation; and DOES 1-20,                                          CARDENAS’ UNVERIFIED COMPLAINT
       15        inclusive,

       16                                     Defendants.                                              Complaint Filed: May 21, 2021
                                                                                                       Trial Date:      None Set
       17

       18

       19
       20

       21

       22

       23

       24

       25

       26

       27

       28


                                  DEFENDANT IRON MOUNTAIN SECURE SHREDDING, INC.’S ANSWER TO COMPLAINT
                 71637788v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 55 of 63 Page ID #:55



 1              Defendant Iron Mountain Secure Shredding, Inc. (“Defendant”), for itself and for no other

 2     defendant, answers the unverified Complaint for Damages filed by Plaintiff Alejandro Cardenas

 3     (“Plaintiff”) as follows:

 4                                                  GENERAL DENIAL

 5              Pursuant to California Code of Civil Procedure section 431.30(d), Defendant denies generally

 6     each allegation and each purported cause of action in the Complaint, and without limiting the generality

 7     of the foregoing, denies that Plaintiff has been damaged in any amount, or at all, by reason of any acts or

 8     omissions of Defendant.

 9                                                        DEFENSES
10              In further answer to the Complaint, and as separate and distinct affirmative and other defenses,

11     Defendant alleges as follows, without assuming the burden of proof on any defense on which it would

12     not otherwise have the burden of proof by operation of law:

13                                                    FIRST DEFENSE
14                              (Failure to State a Cause of Action - All Causes of Action)

15              1.       Plaintiff’s Complaint fails to state facts sufficient to constitute a cause of action against

16     Defendant.

17                                                  SECOND DEFENSE
18                                    (Statute of Limitations - All Causes of Action)

19              2.       Plaintiff’s claims, in whole or in part, are barred by the applicable statutes of limitations,
20     including but not limited to those contained in the Fair Employment and Housing Act, including

21     California Government Code sections 12940, 12960(d) and 12965(b), as well as those contained in

22     California Code of Civil Procedure sections 337, 338, 339, 340, and 343, and California Labor Code

23     sections 226 and 1198.5.

24                                                    THIRD DEFENSE
25        (Failure to Exhaust Administrative Remedies -- First, Second, Third, Fought, Fifth, and Sixth
                                               Causes of Action)
26

27              3.       Plaintiff’s claims, in whole or in part, are barred because Plaintiff has failed to exhaust

28     his administrative remedies or to comply with the statutory prerequisites for bringing suit.
                                                               1
                     DEFENDANT IRON MOUNTAIN SECURE SHREDDING, INC.’S ANSWER TO COMPLAINT
       71637788v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 56 of 63 Page ID #:56



 1                                                  FOURTH DEFENSE

 2                                            (Laches - All Causes of Action)

 3              4.       Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches because

 4     Plaintiff delayed unreasonably in bringing his claims.

 5                                                   FIFTH DEFENSE

 6                                             (Waiver- All Causes of Action)

 7              5.       Plaintiff’s claims are barred, in whole or in part, by the doctrine of waiver.

 8                                                   SIXTH DEFENSE

 9                                            (Estoppel - All Causes of Action)

10              6.       Because of Plaintiff’s own acts or omissions, Plaintiff is barred by the equitable doctrine

11     of estoppel from maintaining this action or pursuing any cause of action alleged in the Complaint against

12     Defendant.

13                                                 SEVENTH DEFENSE

14                                        (Unclean Hands - All Causes of Action)

15              7.       Plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean hands.

16                                                  EIGHTH DEFENSE

17                                          (Ratification - All Causes of Action)

18              8.       Plaintiff’s Complaint and each cause of action alleged therein, is barred on the ground

19     that Plaintiff ratified Defendant’s alleged actions.

20                                                   NINTH DEFENSE

21                                (Failure to Mitigate Damages - All Causes of Action)

22              9.       Defendant alleges, based on information and belief, that Plaintiff had the ability and

23     opportunity to mitigate the purported damages alleged in the Complaint and failed to act reasonably to

24     mitigate such damages. To the extent that Plaintiff suffered any damages as a result of the facts alleged

25     in his Complaint, which Defendant denies, Plaintiff is not entitled to recover the amount of damages

26     alleged or any damages due to his failure to make reasonable efforts to mitigate or minimize the

27     damages incurred. By reason of the foregoing, Plaintiff is barred in whole or in part from recovery of

28     damages from Defendant.

                                                              2
                     DEFENDANT IRON MOUNTAIN SECURE SHREDDING, INC.’S ANSWER TO COMPLAINT
       71637788v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 57 of 63 Page ID #:57



 1                                                    TENTH DEFENSE

 2         (Failure to Exercise Reasonable Preventive Corrective Opportunities - All Causes of Action)

 3              10.       To the extent any of Defendant’s employees or agents engaged in unlawful

 4     discriminatory or retaliatory behavior toward Plaintiff, Defendant is not liable for any such

 5     discrimination or retaliation, or Plaintiff’s damages must be reduced, because Defendant exercised

 6     reasonable care to prevent and correct promptly any such behavior, and Plaintiff unreasonably failed to

 7     take advantage of any preventative or corrective opportunities provided or to otherwise avoid harm.

 8                                                 ELEVENTH DEFENSE

 9                                   (Adequate Remedy At Law - All Causes of Action)

10              11.       Plaintiff is not entitled to the equitable relief sought insofar as he has an adequate remedy

11     at law and/or cannot make the requisite showing to obtain equitable relief.

12                                                  TWELFTH DEFENSE

13                                    (Privilege or Justification - All Causes of Action)

14              12.       Defendant was privileged and/or justified in acting as they did and, accordingly, cannot

15     be liable for Plaintiff’s damages, if any there be.

16                                               THIRTEENTH DEFENSE

17                                   (Avoidable Consequences - All Causes of Action)

18              13.       Defendant exercised reasonable care to prevent and correct any unlawful discriminatory

19     or retaliatory conduct allegedly experienced by Plaintiff. Furthermore, Plaintiff unreasonably failed to

20     take advantage of any preventive or corrective opportunities provided by Defendant or to avoid harm

21     otherwise, and thus Plaintiff’s claims are barred, or Plaintiff’s damages must be reduced accordingly.

22     See, e.g., State Dept. of Health Servs. v. Superior Ct. of Sacramento County (McGinnis), 31 Cal. 4th

23     1026 (2000).

24                                               FOURTEENTH DEFENSE

25                   (Legitimate Non-Discriminatory, Non-Retaliatory Actions - All Causes of Action)

26              14.       Plaintiff’s claims are barred, in whole or in part, because Defendant had a legitimate

27     business reason that was non-discriminatory and non-retaliatory for all actions taken with respect to

28     Plaintiff’s employment with Defendant.

                                                               3
                     DEFENDANT IRON MOUNTAIN SECURE SHREDDING, INC.’S ANSWER TO COMPLAINT
       71637788v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 58 of 63 Page ID #:58



 1                                                FIFTEENTH DEFENSE

 2                                        (Mixed-Motive - All Causes of Action)

 3              15.      Even if Plaintiff should prove that his alleged disability or any other protected status was

 4     a substantial factor motivating the challenged actions, which Defendant denies, the same actions would

 5     have been taken based on legitimate, non-discriminatory, non-retaliatory considerations.

 6                                                SIXTEENTH DEFENSE

 7                                     (Managerial Privilege - All Causes of Action)

 8              16.      Any injuries Plaintiff sustained as a result of any action by Defendant is barred to the

 9     extent that any and all decisions made and actions taken were in the exercise of proper managerial

10     discretion and in good faith.

11                                             SEVENTEENTH DEFENSE

12                                      (Scope of Authority - All Causes of Action)

13              17.      The Complaint, and each and every purported cause of action therein, is barred to the

14     extent that the actions of Defendant’s agents, employees, and representatives, if they occurred, were not

15     actions taken within the course and scope of their employment.

16                                              EIGHTEENTH DEFENSE

17                          (Preemption by Workers’ Compensation - All Causes of Action)

18              18.      Plaintiff’s claims for certain damages are preempted and barred by the exclusive

19     remedies of the California Workers’ Compensation Act, Cal. Lab. Code § 3200, et seq., inasmuch as

20     they involve an employer/employee relationship subject to workers’ compensation coverage, conduct of

21     Plaintiff undertaken in the course and scope of his employment with Defendant, and injuries alleged by

22     Plaintiff to have been proximately caused by his employment with Defendant.

23                                              NINETEENTH DEFENSE

24                                  (After-Acquired Evidence - All Causes of Action)

25              19.      Plaintiff’s claims are barred, or his damages, if any, are limited, to the extent he engaged

26     in any misconduct of which Defendant was unaware until after Plaintiff’s termination that provides

27     independent legal cause for the termination of his employment.

28
                                                              4
                     DEFENDANT IRON MOUNTAIN SECURE SHREDDING, INC.’S ANSWER TO COMPLAINT
       71637788v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 59 of 63 Page ID #:59



 1                                                TWENTIETH DEFENSE

 2                                       (Undue Hardship - All Causes of Action)

 3               20.     To the extent that Plaintiff requested accommodations that were not reasonable or would

 4     cause Defendant undue hardship, and thus were not required, Plaintiff’s claims fail.

 5                                              TWENTY-FIRST DEFENSE

 6                          (Failure to Engage in Interactive Process - All Causes of Action)

 7               21.     Plaintiff’s disability-based claims are barred, in whole or in part, to the extent Plaintiff

 8     failed to engage, in good faith or at all, in the interactive process.

 9                                            TWENTY-SECOND DEFENSE
10                                   (Prompt Remedial Action - All Causes of Action)

11               22.     Defendant took prompt and appropriate corrective action in response to Plaintiff’s

12     complaints or stated concerns regarding the workplace, if in fact Plaintiff made any such complaints,

13     thereby satisfying all legal duties and obligations Defendant had to Plaintiff, if any at all.

14                                             TWENTY-THIRD DEFENSE

15                               (Failure to Comply With CFRA - All Causes of Action)

16               23.     Plaintiff’s claims are barred, in whole or in part, to the extent that he did not comply with

17     the prerequisites for taking leave under the California Family Rights Act, Cal. Gov’t Code §§ 12945.2,

18     et seq.

19                                            TWENTY-FOURTH DEFENSE
20                                 (Reasonable Accommodation- All Causes of Action)

21               24.     Plaintiff’s claims are barred because Defendant was not legally required to provide

22     reasonable accommodation to Plaintiff and, to the extent that it was so legally required, Defendant

23     fulfilled its obligations. Neither compensatory nor punitive damages may be awarded against Defendant

24     due to its good faith efforts to make a reasonable accommodation for Plaintiff.

25                                              TWENTY-FIFTH DEFENSE

26                      (Award of Punitive Damages is Unconstitutional - All Causes of Action)l

27               25.     To the extent Plaintiff seeks punitive or exemplary damages in his Complaint, Plaintiff

28     violates the rights of Defendant to protection from “excessive fines” as provided in the Eighth

                                                               5
                     DEFENDANT IRON MOUNTAIN SECURE SHREDDING, INC.’S ANSWER TO COMPLAINT
       71637788v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 60 of 63 Page ID #:60



 1     Amendment to the United States Constitution and in Article I, Section 17 of the Constitution of the State

 2     of California and the rights of Defendant to procedural and substantive due process under the Fifth and

 3     Fourteenth Amendments to the United States Constitution and under the Constitution of the State of

 4     California.

 5                                             TWENTY-SIXTH DEFENSE
 6                                      (Scope of Authority - All Causes of Action)

 7              26.      The Complaint, and each and every purported cause of action therein, is barred to the

 8     extent that the actions of Defendant’s agents, employees, and representatives, if they occurred, were not

 9     actions taken within the course and scope of their employment.
10                                           TWENTY-SEVENTH DEFENSE
11                                   (Setoff And Recoupment - All Causes of Action)

12              27.      To the extent a court holds that Plaintiff is entitled to damages or penalties, which is

13     specifically denied, Defendant is entitled under the equitable doctrine of setoff and recoupment to offset

14     all overpayments and/or all obligations that Plaintiff owed to Defendant against any judgment that may

15     be entered against Defendant.

16                                            TWENTY-EIGHTH DEFENSE
17                                             (Offset - All Causes of Action)

18              28.      Any recovery on Plaintiff’s Complaint, or any purported cause of action alleged therein,

19     is barred in whole or in part because Defendant is entitled to an offset for any monies Plaintiff received
20     from any source after Plaintiff ceased to be employed under the doctrine prohibiting double recovery set

21     forth by Witt v. Jackson, 57 Cal. 2d 57 (1961), and its progeny.

22                                             RESERVATION OF RIGHTS

23              29.      Defendant does not presently know all of the facts and circumstances respecting

24     Plaintiff’s claims. Defendant has not knowingly or intentionally waived any applicable defenses and

25     reserve the right to assert and relies on such other applicable defenses as may later become available or

26     apparent. Defendant further reserves the right to amend its answer or defenses accordingly and/or to

27     delete defenses that it determines are not applicable during the course of discovery.

28
                                                              6
                     DEFENDANT IRON MOUNTAIN SECURE SHREDDING, INC.’S ANSWER TO COMPLAINT
       71637788v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 61 of 63 Page ID #:61



 1                                                       PRAYER

 2              WHEREFORE, Defendant prays for judgment as follows:

 3              1.       That Plaintiff takes nothing by his Complaint;

 4              2.       That judgment be entered in favor of Defendant and against Plaintiff on all causes of

 5                       action;

 6              3.       That Defendant be awarded reasonable attorneys’ fees according to proof;

 7              4.       That Defendant be awarded its costs of suit incurred herein; and,

 8              5.       That Defendant be awarded such other and further relief as the Court may deem

 9                       appropriate.
10     DATED: June 23, 2021                                      Respectfully submitted,
11                                                               SEYFARTH SHAW LLP
12

13                                                               By:
                                                                       /111A4J"   P‘Z\-
                                                                       David Rosenberg
14                                                                     Michelle Zakarian
                                                                       Attorneys for Defendant
15                                                                     IRON MOUNTAIN SECURE SHREDDING,
                                                                       INC.
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                             7
                     DEFENDANT IRON MOUNTAIN SECURE SHREDDING, INC.’S ANSWER TO COMPLAINT
       71637788v.2
     Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 62 of 63 Page ID #:62



 1                                               PROOF OF SERVICE

 2     STATE OF CALIFORNIA                                )
                                                          )       SS
 3     COUNTY OF LOS ANGELES                              )

 4            I am a resident of the State of California, over the age of eighteen years, and not a party to the
       within action. My business address is 2029 Century Park East, Suite 3500, Los Angeles, California
 5     90067-3021. On 23 June 2021, I served the within document(s):

 6         DEFENDANT IRON MOUNTAIN SECURE SHREDDING, INC.’S ANSWER TO PLAINTIFF ALEJANDRO
                                 CARDENAS’ UNVERIFIED COMPLAINT
 7
               by placing the document(s) listed above in a sealed envelope with postage thereon fully prepaid,
 8      
         in the United States mail at Los Angeles, California, addressed as set forth below.

 9             by placing the document(s) listed above in a sealed envelope or package provided by Federal
        
         Express with postage paid on account and deposited for collection with Federal Express carrier
10             at Los Angeles, California, addressed as set forth below.

11             by transmitting the document(s) listed above, electronically, via the e-mail addresses set forth
        
         below.
12
                Kevin W. Chiang, Esq.                             Tel: 818-928-5677
13              EQUITY LEGAL GROUP, P.C.                          Email: kchiang@equitylegalgroup.com
                201 S. Lake Avenue
14
                Suite 506                                         Attorney for Plaintiff ALEJANDRO
15              Pasadena, CA 91101                                CARDENAS

16             I am readily familiar with the firm's practice of collection and processing correspondence for
       mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day with
17     postage thereon fully prepaid in the ordinary course of business. I am aware that on motion of the party
       served, service is presumed invalid if postal cancellation date or postage meter date is more than one day
18     after date of deposit for mailing in affidavit.

19            I declare under penalty of perjury under the laws of the State of California that the above is true
       and correct.
20
                Executed on 23 June 2021, at Los Angeles, California.
21

22

23                                                                         Ue).-au0-Q2k
                                                                               Patricia loutier
24

25

26

27

28
                                                              8
                     DEFENDANT IRON MOUNTAIN SECURE SHREDDING, INC.’S ANSWER TO COMPLAINT
       71637788v.2
    Case 2:21-cv-05163-SVW-MRW Document 1 Filed 06/24/21 Page 63 of 63 Page ID #:63



SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
Branch Name: Stanley Mosk Courthouse
Mailing Address: 111 North Hill Street
City, State and Zip Code: Los Angeles CA 90012



SHORT TITLE: ALEJANDRO CARDENAS vs IRON MOUNTAIN SECURE SHREDDING,           CASE NUMBER:
INC., A DELAWARE CORPORATION                                                 21STCV19144

         NOTICE OF CONFIRMATION OF ELECTRONIC FILING

The Electronic Filing described by the below summary data was reviewed and accepted by the Superior Court of
California, County of LOS ANGELES. In order to process the filing, the fee shown was assessed.

Electronic Filing Summary Data

Electronically Submitted By: Tristar Software
Reference Number: JTI152215
Submission Number: 21LA03730534
Court Received Date: 06/23/2021
Court Received Time: 10:32 am
Case Number: 21STCV19144
Case Title: ALEJANDRO CARDENAS vs IRON MOUNTAIN SECURE SHREDDING, INC., A DELAWARE
CORPORATION
Location: Stanley Mosk Courthouse
Case Type: Civil Unlimited
Case Category: Wrongful Termination
Jurisdictional Amount: Over $25,000
Notice Generated Date: 06/23/2021
Notice Generated Time: 10:33 am

Documents Electronically Filed/Received                 Status

Answer                                                 Accepted




Comments
Submitter's Comments:

Clerk's Comments:

Electronic Filing Service Provider Information
Service Provider: Tristar Software
Contact: Tristar Software
Phone: (805) 227-1213



                                     NOTICE OF CONFIRMATION OF FILING
